Case 18-10651-BFK   Doc 589    Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document     Page 1 of 43
           Case 18-10651-BFK                Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                         Desc Main
                                                         Document     Page 2 of 43


        IF YOU ANSWER YES TO ANY OF THE QUESTIONS IN LINES 10-18, ATTACH AN EXPLANATION AND LABEL IT EXHIBIT B .

                                                                                                            YES       NO           N/A
   10       DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                             x
   11       HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY?                                                             x
   12       HAVE YOU SOLD OR TRANSFERRED ANY ASSETS OR PROVIDED SERVICES TO
            ANYONE RELATED TO THE DIP IN ANY WAY?                                                                      x
   13       DID ANY INSURANCE COMPANY CANCEL YOUR POLICY?                                                              x
   14       DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES?                                            x
   15       HAVE YOU BORROWED MONEY FROM ANYONE OR HAS ANYONE MADE ANY
            PAYMENTS ON YOUR BEHALF?                                                                                   x
   16       HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS?                                                            x
   17       HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                              x
   18       HAVE YOU ALLOWED ANY CHECKS TO CLEAR THE BANK THAT WERE ISSUED
            BEFORE YOU FILED BANKRUPTCY?                                                                               x


2. SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

   19       Total opening balance of all accounts                                                                                $199,002.28
            This amount must equal what you reported as cash on hand at the end of the month in the previous month. If
            this is your first report, report the total cash on hand as of the date of the filing of this case.

   20       Total Cash Receipts
            Attach a listing of all cash received for the month and label it Exhibit C . Include all cash
            received even if you have not deposited it at the bank, collections on receivables, credit
            card deposits, cash received from other parties, or loans, gifts, or payments made by
            other parties on your behalf. Do not attach bank statements in lieu of Exhibit C .

            Report the total from Exhibit C here.                                                                 $81,635.98

   21       Total Cash Disbursements
            Attach a listing of all payments you made in the month and label it Exhibit D . List the
            date paid, payee, purpose, and amount. Include all cash payments, debit card
            transactions, checks issued even if they have not cleared the bank, outstanding checks
            issued before the bankruptcy was filed that were allowed to clear this month, and
            payments made by other parties on your behalf. Do not attach bank statements in lieu of
            Exhibit D .

            Report the total from Exhibit D here.                                                                 $81,839.09

   22       Net Cash Flow                                                                                           ($203.11)
            Subtract line 21 from 20 and report the result her. This amount may be different from
            what you may have calculated as net profit.

   23       Cash on hand at the end of the month
            Add line 22 + line 19. Report the result here.                                                                       $198,799.17

            Report this figure as the cash on hand at the beginning of the month on your next operating report.

            This amount may not match your bank account balance because you may have outstanding checks that have
            not cleared the bank or deposits in transit.
         Case 18-10651-BFK               Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                          Desc Main
                                                      Document     Page 3 of 43



3. UNPAID BILLS

          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but have
          not paid. Label it Exhibit E . Include the date the debt was incurred, who is owed the money, the purspose of
          the debt, and when the debt is due. Report the total from Exhibit E here.

   24     Total Payables                                                                                                       $395,939.76

                       (Exhibit E)

4. MONEY OWED TO YOU

          Attach a list of all amounts owed to you by your customers for work you have done or merchandise you have
          sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F. Identify who
          owes you money, how much is owed, and when payment is due. REport the total from Exhibit F here.

   25     Total Receivables                                                                                                     $34,634.48
                      (Exhibit F)

5. EMPLOYEES

   26     What was the number of employees when the case was filed?                                                               15

   27     What is the number of employees as of the date of this report?                                                           3

6. PROFESSIONAL FEES

   28     How much have you paid this month in professional fees related to this bankruptcy case?                                      $0.00

   29     How much in professional fees related to this bankruptcy case since the case was filed?                             $1,009,734.31

   30     How much have you paid this month in other professional fees?                                                                $0.00

   31     How much have you paid in total other professional fees since filing this case?                                              $0.00
        Case 18-10651-BFK               Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                          Desc Main
                                                     Document     Page 4 of 43



7. PROJECTIONS


         Compare your actual cash receipts and disburesements to what you projected in the previous month. Projected
         figures in the first month should match those provided at the initial debtor interview, if any.

                                   Column A                               Column B                              Column C
                                           Projected                               Actual                                 Difference
                                   Copy lines 35-37 from                  Copy lines 20-22 of this              Subtract Column B from
                                   the previous month's                   report.                               Column A.
                                   report.


   32    Cash Receipts                               $0.00         -                    $81,635.98       =                      ($81,635.98)

   33    Cash Disbursements                  $227,303.69           -                    $81,839.09       =                      $145,464.60

   34    Net Cash Flow                      ($227,303.69)          -                      ($203.11)      =                     ($227,100.58)


   35    Total projected cash receipts for the next month:                                                                                $0.00

   36    Total projected cash disbursements for the next month:                                                                 $227,303.69

   37    Total projected net cash flow for the next month:                                                                     ($227,303.69)

(IF ACTUAL CASH PROFIT WAS 90% OR LESS THAN PROJECTED CASH PROFIT, PLEASE INCLUDE A DETAILED
WRITTEN EXPLANATION.)




8. ADDITIONAL INFORMATION

         If available, check the box to the left and attach copies of the following documents.

   38         x                    Bank statements for each open account (redact all but the last 4 digits of the account numbers.

   39         x                    Bank reconciliation reports for each account including list of outstanding checks.

   40         x                    Financial reports such as an income statement (profit/loss), balance sheet, and cash flow statement.

   41                              Budget, projection, or forecast reports.

   42                              Project, job costing, or work-in-progress reports.


                           RECONCILIATION OF CASH DISBURSEMENTS
CASH DISBURSEMENTS PER FORM 4A-2                                                                                                     81,839.09
CASH DISBURSEMENTS PER SUM OF FORM 4A-3                                                                                              81,839.09
CASH DISBURSEMENTS PER FORM 4D                                                                                                       81,839.09
     Case 18-10651-BFK             Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58                     Desc Main
                                              Document     Page 5 of 43
DEBTOR:        GreenTech Automotive Inc                                     CASE NO:             18-10651



                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT FORM SB-2
                                      For Period:    04/01/19   to       04/30/19


CASH FLOW SUMMARY                                                        Current
                                                                         Month              Accumulated

1. Beginning Cash Balance                                        $       199,002.28 (1) $     438,478.25 (1)

2. Cash Receipts
     Operations                                                                 0.00                 0.00
     Sale of Assets NOTE: See (B) Below:                                        0.00                 0.00
     Loans/advances                                                             0.00                 0.00
     Other                                                                 81,635.98         3,197,710.45

     Total Cash Receipts                                        $         81,635.98     $   3,197,710.45

3. Cash Disbursements
     Operations                                                 $          81,839.09    $    3,476,398.06
     Debt Service/Secured loan payment                                          0.00                0.00
     Professional fees/U.S. Trustee fees                                        0.00                0.00
     Payments made from asset sale: NOTE: See (C) Below.                        0.00                0.00
     Other

     Total Cash Disbursements                                   $         81,839.09     $   3,476,398.06

4. Net Cash Flow (Total Cash Receipts less
     Total Cash Disbursements)                                  $           (203.11)    $    (278,687.61)


5 Ending Cash Balance                                           $        198,799.17 (2) $     159,790.64 (2)


CASH BALANCE SUMMARY See Note (A) below.                                                        Book

  Petty Cash                                                                            $           0.00
  DIP Operating Account                                      Eaglebank                  $      73,433.97
  DIP State Tax Account                                                                 $           0.00
  DIP Payroll Account                                                                   $           0.00
  Other Operating Account                                                               $           0.00
  Other Interest-bearing Account                             Eaglebank                  $     125,365.20

  TOTAL (must agree with Ending Cash Balance above)                                     $     198,799.17 (2)
  Variance between Ending Cash Balance and Ending Book Balances:                                    0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(B) This figure should include the gross amount the seller receives from the sale. On a HUD-1, this would be line 420.
(C) This figure should include all reductions paid by the debtor for the sale of of asset(s). On a HUD-1, this would be line 520.
(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.
    Case 18-10651-BFK               Doc 589         Filed 05/31/19 Entered 05/31/19 13:52:58           Desc Main
                                                   Document     Page 6 of 43
DEBTOR:           GreenTech Automotive Inc                                    CASE NO:            18-10651


                                                       Form SB-3
                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                                          FOR THE PERIOD _4-01-19__ TO _4-30-19__

CASH RECEIPTS DETAIL                                   Account No:                       *7549
(attach additional sheets as necessary)

        Date                       Payer                              Description                Amount
    4/16/2019                  EB5 investors                     Investor downpayment      $      50,000.00
    4/22/2019                 Gilbert Villerreal                    Legal Settlement       $      30,000.00
    4/23/2019                Discovery Benefits                     COBRA payment          $       1,528.45
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                           $

                                                          Total Cash Receipts              $      81,528.45 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash receipts listed on Form SB-2.
      Case 18-10651-BFK            Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58                   Desc Main
                                              Document     Page 7 of 43
DEBTOR:             GreenTech Automotive Inc                                                                18-10651


                                                       Form SB-4
                    CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                                     Account No:                  *7549
(attach additional sheets as necessary)

         Date         Check No.                  Payee                     Description (Purpose)             Amount
       4/1/2019         ACH             Blue Cross Blue Shield              Medical Insurance         $         5,072.30
       4/1/2019         1358             Managed Benefits Inc               Benefit Admin fee         $         3,750.00
       4/2/2019         ACH             Delta Dental of Virginia            Medical Insurance         $           411.48
       4/5/2019         ACH                     Paylocity                           Payroll           $        14,994.11
      4/10/2019         ACH                    Eaglebank                         Account fee          $           104.60
      4/18/2019         ACH                     Paylocity                           Payroll           $        14,868.56
      4/18/2019         ACH            Principal Financial Group                     401k             $           553.85
      4/18/2019         1362             Franchise Tax Board                 Franchise Taxes          $           800.00
      4/19/2019         ACH                     Paylocity                           Payroll           $           220.71
      4/19/2019         ACH               Vision Service Plan               Medical Insurance         $            39.19
      4/19/2019         1364             SC Dept of Revenue                  Franchise Taxes          $            25.00
      4/23/2019         ACH                     Paylocity                           Payroll           $            42.13
      4/23/2019         1365                TSG Reporting                    Translation fees         $        12,424.86
      4/23/2019         1366                   Horne LLP                           Tax fees           $         6,042.85
      4/24/2019         ACH                   Wageworks                         FSA account           $           105.68
      4/24/2019         1363             MS Dept of Revenue                  Franchise Taxes          $        13,868.00
      4/24/2019         1367            Security Fire Protection            Plant Maintenance         $           160.50
      4/24/2019         1369           Cogent Communications                    Data Center           $           550.00
      4/29/2019         1368          Tunica County Utility District         Utilities (Water)        $           389.52
      4/30/2019         ACH                     Entergy                     Utilities (Electricity)   $         7,298.61
      4/30/2019         ACH                     Entergy                     Utilities (Electricity)   $           117.14
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $
                                                                                                      $

                                                                       Total Cash Disbursements $             $81,839.09 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
  Case 18-10651-BFK           Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58               Desc Main
                                         Document     Page 8 of 43



DEBTOR:           GreenTech Automotive Inc                                                       18-10651

                                                  Form SB-4
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                          Account No:                   *7549
(attach additional sheets as necessary)

        Date        Check No.                 Payee                  Description (Purpose)        Amount
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $

                                                                 Total Cash Disbursements$               $0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form SB-2
      Case 18-10651-BFK            Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58                Desc Main
                                              Document     Page 9 of 43



DEBTOR:            GreenTech Automotive Inc                                                            18-10651

                                                     Form SB-4
                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH RECEIPTS DETAIL                                                  Account No:                      *1225
(attach additional sheets as necessary)

        Date         Check No.                  Payee                   Description (Purpose)           Amount
     4/30/2019         ACH                    Eaglebank                        Interest            $        107.53
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $

                                                                    Total Cash Disbursements$              $107.53

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
        Case 18-10651-BFK                   Doc 589        Filed 05/31/19 Entered 05/31/19 13:52:58 Desc Main
DEBTOR:            GreenTech Automotive Inc              Document      Page 10CASE
                                                                               of 43NO:         18-10651

                                                                 Form SB-5
                                              COMPARATIVE BALANCE SHEET
                                            For Period Ended:                04/30/19
                                                                                                    Current                  Petition
ASSETS                                                                                              Month                    Date (1)
Current Assets:
  Cash and Cash Equivalents (from Form 2-B, line 5)                                        $         198,799.17       $       438,478.25
  Accounts Receivable (from Form 2-E)                                                                 34,634.48                34,634.48
  Receivable from Officers, Employees, Affiliates                                                     24,292.00                24,292.00
  Inventory                                                                                          927,193.07               927,193.07
  Other Current Assets :(List)         VLA Settlement                                              1,060,000.00             1,170,000.00
                                        Prepayments                                                   90,888.00               274,451.90
      Total Current Assets                                                                 $       2,335,806.72       $     2,869,049.70
Fixed Assets:
  Land                                                                                     $      1,850,000.00        $     1,850,000.00
  Building                                                                                       17,315,594.90             17,315,594.90
  Equipment, Furniture and Fixtures                                                               9,098,578.43              9,098,578.43
      Total Fixed Assets                                                                   $     28,264,173.33    $        28,264,173.33
  Less: Accumulated Depreciation                                                           (       4,360,838.85 ) (          3,492,201.84 )

      Net Fixed Assets                                                                     $     23,903,334.48        $    24,771,971.49

  Other Assets (List):                                                                           33,407,105.10             33,568,982.69
                                                                                                118,177,089.23            125,973,429.09

      TOTAL ASSETS                                                                         $ 177,823,335.53           $ 187,183,432.97
LIABILITIES
Post Petition Liabilities:
  Post-petition Accounts Payable (from Form 2-E)                                           $         395,939.76       $             0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                             262,963.13                     0.00
  Post-petition Taxes Payable (from Form 2-E)                                                              0.00                     0.00
  Post-petition Notes Payable                                                                              0.00                     0.00
  Other Post-petition Payable(List):                                                                       0.00                     0.00
                                                                                                           0.00                     0.00

      Total Post Petition Liabilities                                                      $         658,902.89       $             0.00

Pre Petition Liabilities:
  Secured Debt                                                                                    1,850,000.00              1,850,000.00
  Priority Debt                                                                                           0.00                      0.00
  Unsecured Debt                                                                                 76,949,498.18             75,155,309.63

      Total Pre Petition Liabilities                                                       $     78,799,498.18        $    77,005,309.63

      TOTAL LIABILITIES                                                                    $      79,458,401.07       $    77,005,309.63

OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                              $ 101,535,175.00           $ 101,535,175.00
 Retained Earnings - Prepetition                                                                  8,642,898.34              8,642,948.34
 Retained Earnings - Post-petition                                                              (11,813,138.88)                     0.00

      TOTAL OWNERS' EQUITY                                                                 $     98,364,934.46        $ 110,178,123.34
      TOTAL LIABILITIES AND OWNERS' EQUITY                                                 $ 177,823,335.53           $ 187,183,432.97

      VARIANCE (ASSETS - LIABILITIES +- CAPITAL) MUST BE $0                                $                   0.00   $             0.00
(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
  NOTE: IF USING EXCEL, EACH LINE MUST CONTAIN A NUMBER.
  Case 18-10651-BFK                 Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                    Desc Main
                                                Document      Page 11 of 43

DEBTOR:            GreenTech Automotive Inc                                                        CASE NO:    18-10651

                                                     Form SB-6
                                            PROFIT AND LOSS STATEMENT
                                         For Period          04/01/19 to           04/30/19

                                                                                   Current                    Accumulated
                                                                                   Month                        Total (1)

Gross Operating Revenue                                                      $            0.00            $     1,097,618.53
Less: Discounts, Returns and Allowances                                  (                0.00 )          (             0.00 )

      Net Operating Revenue                                              $                0.00            $     1,097,618.53

Cost of Goods Sold                                                                  21,717.18                   1,525,561.42

      Gross Profit                                                       $          (21,717.18)           $      (427,942.89)
      Gross Profit Margin                                                          #DIV/0!                           -38.99%

Operating Expenses
   Officer Compensation                                                  $          18,733.77             $       559,412.49
   Selling, General and Administrative                                              42,691.52                     924,542.08
   Rents and Leases                                                                      0.00                     132,567.80
   Depreciation, Depletion and Amortization                                         71,217.04                   1,058,991.39
   Other (list):                                                                         0.00                           0.00
                                                                                         0.00                           0.00

   Total Operating Expenses                                              $         132,642.33             $     2,675,513.76

      Operating Income (Loss)                                            $         (154,359.51)           $    (3,103,456.65)


Non-Operating Income and Expenses
   Other Non-Operating Expenses                                          $         416,952.23             $     7,795,336.11
   Gains (Losses) on Sale of Assets                                                      0.00                           0.00
   Interest Income                                                                     107.53                       2,865.20
   Interest Expense                                                                      0.00                      10,749.65
   Other Non-Operating Income                                                            0.00                      40,000.00
   Net Non-Operating Income or (Expenses)                                $         (416,844.70)           $    (7,763,220.56)

Reorganization Expenses
   Legal and Professional Fees                                           $          44,739.23             $      891,809.57
   Other Reorganization Expense                                                          0.00                     12,424.66

   Total Reorganization Expenses                                         $          44,739.23             $      904,234.23

      Net Income (Loss) Before Income Taxes                              $         (615,943.44)           $   (11,770,911.44)

Federal and State Income Tax Expense (Benefit)                                      14,693.00                     14,693.00

      NET INCOME (LOSS)                                                  $         (630,636.44)           $   (11,785,604.44)


(1) Accumulated Totals include all revenue and expenses since the petition date.
NOTE: IF USING EXCEL, ALL LINES MUST CONTAIN A NUMBER.
      Case 18-10651-BFK               Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                          Desc Main
                                                  Document      Page 12 of 43
DEBTOR:         April                                                                   CASE NO:                18-10651


                                                    Form SB-7
                                            DISBURSEMENT SUMMARY
                                     For the Month Ended: 4/30/2019 0:00




   Total Disbursements from Operating Account (Note 1)                                  $                           81,839.09


   Total Disbursements from Payroll Account (Note 2)                                    $                                    0.00

   Total Disbursements from Tax Escrow Account (Note 3)                                 $                                    0.00

   Total Disbursements from and other Account (Note 4)                                  $                                    0.00


   Grand Total disbursements from all accounts                                          $                           81,839.09



   NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
   operating account. Exclude only transfers to the debtor in possession payroll account, the debtor in possession tax escrow
   account or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession tax escrow account
   or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 3 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the tax escrow
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession payroll account or
   other debtor in possession account where the disbursements will be listed on this report.

   NOTE 4 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
   petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
   accounts of others on the debtors behalf (for example, disbursements made from a law firm's escrow account as a result of a
   sale of property.)


                                                      FEE SCHEDULE

In accordance with the Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, the following website link will take you to
schedules which will apply for the calendar quarters beginning January 1, 2018 through September 30, 2018.

                                       www.justice.gov/ust/chapter-11-quarterly-fees



Interest will be assessed on Chapter 11 quarterly fees not paid by the end of the month following the end of the calander quarter
pursuant to 31 U.S.C. Sec. 3717. The interest rate assessed is the rate in effect as determined by the Treasury Department at the
time the account becomes past due.

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
Case 18-10651-BFK            Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58                   Desc Main
                                        Document      Page 13 of 43


DEBTOR:       GreenTech Automotive Inc                                    CASE NO:               18-10651

                                                Form SB-8
                                              NARRATIVE
                                    FOR THE PERIOD _April 2019___

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

Operations have been closed down to the minimum activity to ensure available liquidity through the bankruptcy
process. Current staffing is down to 3 employees and all services reduced to a minimum.
                                        Case 18-10651-BFK       Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                                                   Desc Main
                                                                            Document      Page 14 of 43


                                                                            GreenTech Automotive, Inc.
                                                                  WM Industries Corp. : Green Tech Automotive Inc.
                                                                                 Income Statement Detail
                                                                                         Apr-19


Financial Row                                         Type           Date        Document Number   Name                               Clr   Split                                                                    Amount
Ordinary Income/Expense
 Income
   48000 - Sales-Intercompany
     48210 - Technological consulting
                                                      Invoice        1/31/2019 INV12               66 Saleen Automotive Inc           F     12100 - Accounts Receivable - Trade                                 $83,784.80
                                                      Invoice        2/7/2019 INV13                66 Saleen Automotive Inc           F     12100 - Accounts Receivable - Trade                                 $19,042.00
    Total - 48210 - Technological consulting                                                                                                                                                                   $102,826.80
  Total - 48000 - Sales-Intercompany                                                                                                                                                                           $102,826.80
 Total - Income                                                                                                                                                                                                $102,826.80
 Cost Of Sales
  60000 - Payroll Costs
    60050 - Indirect Labor
                                                      Journal        1/1/2019    JE499                                                F     - Split -                                                          ($30,082.67)
                                                      Journal        1/11/2019   JE497                                                F     - Split -                                                           $52,644.70
                                                      Journal        1/11/2019   JE500                                                F     23420 - Employee Witholdings And Taxes : Withholding-Section 125       $115.21
                                                      Journal        1/24/2019   JE514                                                F     - Split -                                                           $52,644.70
                                                      Journal        1/24/2019   JE516                                                F     23420 - Employee Witholdings And Taxes : Withholding-Section 125       $115.21
                                                      Journal        2/7/2019    JEFEB5                                               F     - Split -                                                           $52,644.70
                                                      Journal        2/7/2019    JEFEB6                                               F     23420 - Employee Witholdings And Taxes : Withholding-Section 125       $115.21
                                                      Journal        2/21/2019   JEFEB7                                               F     - Split -                                                           $40,536.42
                                                      Journal        3/7/2019    JEMAR1                                               F     - Split -                                                           $18,927.66
                                                      Journal        3/22/2019   JEMAR3                                               F     - Split -                                                           $13,483.65
                                                      Journal        4/5/2019    JEAPR3                                               F     - Split -                                                           $13,483.65
                                                      Journal        4/18/2019   JEAPR5                                               F     - Split -                                                           $13,483.65
                                                      Journal        4/30/2019   JEAPR9                                               F     24010 - Accrued-Salaries & Wages                                    $13,483.65
     Total - 60050 - Indirect Labor                                                                                                                                                                            $241,595.74
     60100 - Regular Pay-Exempt
                                                      Journal        1/1/2019    JE499                                                F     - Split   -                                                          ($1,491.92)
                                                      Journal        1/11/2019   JE497                                                F     - Split   -                                                           $2,610.86
                                                      Journal        1/24/2019   JE514                                                F     - Split   -                                                           $2,610.86
                                                      Journal        2/7/2019    JEFEB5                                               F     - Split   -                                                           $2,610.86
                                                      Journal        2/21/2019   JEFEB7                                               F     - Split   -                                                           $2,610.86
     Total - 60100 - Regular Pay-Exempt                                                                                                                                                                           $8,951.52
     60700 - Payroll-Other
                                                      Journal        1/1/2019    JE499                                                F     - Split   -                                                            ($490.65)
                                                      Journal        1/11/2019   JE497                                                F     - Split   -                                                             $858.63
                                                      Journal        1/24/2019   JE514                                                F     - Split   -                                                             $858.63
                                                      Journal        2/7/2019    JEFEB5                                               F     - Split   -                                                             $858.63
                                                      Journal        2/21/2019   JEFEB7                                               F     - Split   -                                                             $858.63
    Total - 60700 - Payroll-Other                                                                                                                                                                                 $2,943.87
  Total - 60000 - Payroll Costs                                                                                                                                                                                 $253,491.13
 Total - Cost Of Sales                                                                                                                                                                                          $253,491.13
 Gross Profit                                                                                                                                                                                                  ($150,664.33)
 Expense
  61000 - Employee Benefits
    61110 - Group Insurance-Medical
                                                      Bill           1/1/2019    Jan19             V0706 Standard Insurance Company   F     21000 - Accounts   Payable                                             $884.04
                                                      Bill           1/1/2019    01/2019           V0098 Blue Cross Blue Shield       F     21000 - Accounts   Payable                                          $16,320.90
                                                      Bill           2/1/2019    Feb-19            V0098 Blue Cross Blue Shield       F     21000 - Accounts   Payable                                          $20,867.45
                                                      Journal        1/1/2019    JE499                                                F     - Split -                                                             ($643.34)
                                                      Journal        1/11/2019   JE497                                                F     - Split -                                                            $1,125.87
                                                      Bill           1/12/2019   200               V0470 Managed Benefits, Inc.       F     21000 - Accounts   Payable                                           $1,250.00
                                                      Journal        1/24/2019   JE514                                                F     - Split -                                                            $1,125.87
                                                      Bill           2/1/2019    19-Feb            V0706 Standard Insurance Company   F     21000 - Accounts   Payable                                           $1,768.08
                                                      Journal        2/7/2019    JEFEB5                                               F     - Split -                                                            $1,125.87
                                                      Journal        2/21/2019   JEFEB7                                               F     - Split -                                                            $1,125.87
                                                      Bill           3/1/2019    3/1/2019          V0098 Blue Cross Blue Shield       F     21000 - Accounts   Payable                                           $6,944.58
                                                      Journal        3/7/2019    JEMAR1                                               F     - Split -                                                              $375.29
                                                      Journal        3/22/2019   JEMAR3                                               F     - Split -                                                              $262.34
                                   Case 18-10651-BFK       Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58                                        Desc Main
                                                                     Document      Page 15 of 43


                                                 Bill          4/1/2019    4/1/2019     V0098 Blue Cross Blue Shield    F   21000 - Accounts Payable                               $5,072.30
                                                 Bill          4/1/2019    Feb to Apr   V0470 Managed Benefits, Inc.    F   21000 - Accounts Payable                               $3,750.00
                                                 Journal       4/5/2019    JEAPR3                                       F   - Split -                                                $262.34
                                                 Journal       4/18/2019   JEAPR5                                       F   - Split -                                                $262.34
                                                 Journal       4/30/2019   JEAPR9                                       F   24010 - Accrued-Salaries & Wages                         $262.34
 Total - 61110 - Group Insurance-Medical                                                                                                                                          $62,142.14
 61120 - Group Insurance-Dental
                                                 Bill          1/1/2019    01/2019      V0212 Delta Dental of Virgina   F   21000 - Accounts Payable                               $1,238.67
                                                 Bill          2/1/2019    Feb-19       V0212 Delta Dental of Virgina   F   21000 - Accounts Payable                               $1,238.67
                                                 Journal       1/1/2019    JE499                                        F   - Split -                                                ($55.10)
                                                 Journal       1/11/2019   JE497                                        F   - Split -                                                 $96.44
                                                 Journal       1/24/2019   JE514                                        F   - Split -                                                 $96.44
                                                 Journal       2/7/2019    JEFEB5                                       F   - Split -                                                 $96.44
                                                 Journal       2/21/2019   JEFEB7                                       F   - Split -                                                 $96.44
                                                 Bill          3/1/2019    3/1/2019     V0212 Delta Dental of Virgina   F   21000 - Accounts Payable                                 $528.06
                                                 Journal       3/7/2019    JEMAR1                                       F   - Split -                                                 $32.73
                                                 Journal       3/22/2019   JEMAR3                                       F   - Split -                                                 $22.70
                                                 Bill          4/1/2019    4/1/2019     V0212 Delta Dental of Virgina   F   21000 - Accounts Payable                                 $411.48
                                                 Journal       4/5/2019    JEAPR3                                       F   - Split -                                                 $22.70
                                                 Journal       4/18/2019   JEAPR5                                       F   - Split -                                                 $22.70
                                                 Journal       4/30/2019   JEAPR9                                       F   24010 - Accrued-Salaries & Wages                          $22.70
 Total - 61120 - Group Insurance-Dental                                                                                                                                            $3,871.07
 61130 - Group Insurance-Life
                                                 Journal       1/1/2019    JE499                                        F   - Split   -                                               ($3.81)
                                                 Journal       1/11/2019   JE497                                        F   - Split   -                                                $6.67
                                                 Journal       1/24/2019   JE514                                        F   - Split   -                                                $6.67
                                                 Journal       2/7/2019    JEFEB5                                       F   - Split   -                                                $6.67
                                                 Journal       2/21/2019   JEFEB7                                       F   - Split   -                                                $6.67
 Total - 61130 - Group Insurance-Life                                                                                                                                                 $22.87
 61150 - Group Insurance-Vision
                                                 Journal       1/1/2019    JE499                                        F   - Split -                                                ($9.50)
                                                 Journal       1/11/2019   JE497                                        F   - Split -                                                $16.61
                                                 Bill          1/18/2019   01/2019      V0831 Vision Service Plan       F   21000 - Accounts Payable                                $158.45
                                                 Journal       1/24/2019   JE514                                        F   - Split -                                                $16.61
                                                 Bill          2/18/2019   Feb-19       V0831 Vision Service Plan       F   21000 - Accounts Payable                                 $55.79
                                                 Journal       2/7/2019    JEFEB5                                       F   - Split -                                                $16.61
                                                 Journal       2/21/2019   JEFEB7                                       F   - Split -                                                $16.61
                                                 Journal       3/7/2019    JEMAR1                                       F   - Split -                                                 $5.56
                                                 Journal       3/22/2019   JEMAR3                                       F   - Split -                                                 $3.90
                                                 Journal       4/5/2019    JEAPR3                                       F   - Split -                                                 $3.90
                                                 Journal       4/18/2019   JEAPR5                                       F   - Split -                                                 $3.90
                                                 Bill          4/19/2019                V0831 Vision Service Plan       F   21000 - Accounts Payable                                 $39.19
                                                 Journal       4/30/2019   JEAPR9                                       F   24010 - Accrued-Salaries & Wages                          $3.90
 Total - 61150 - Group Insurance-Vision                                                                                                                                             $331.53
 61190 - Group Insurance-Other
                                                 Journal       1/22/2019   JE511                                        F   - Split -                                             ($1,528.45)
                                                 Deposit       2/21/2019   DEFeb3       xx Discovery Benefits           F   10200 - Bank Accounts : EagleBank Operating Account   ($1,528.45)
                                                 Deposit       3/20/2019   DEMAR2       xx Discovery Benefits           F   10200 - Bank Accounts : EagleBank Operating Account   ($1,528.45)
                                                 Deposit       4/23/2019   DEAPR3       xx Discovery Benefits           F   10200 - Bank Accounts : EagleBank Operating Account   ($1,528.45)
 Total - 61190 - Group Insurance-Other                                                                                                                                            ($6,113.80)
 61390 - Payroll Taxes-Other
                                                 Journal       1/1/2019    JE499                                        F   - Split -                                             ($3,823.28)
                                                 Journal       1/11/2019   JE497                                        F   - Split -                                              $6,690.74
                                                 Journal       1/24/2019   JE514                                        F   - Split -                                              $6,365.74
                                                 Journal       2/7/2019    JEFEB5                                       F   - Split -                                              $5,554.37
                                                 Journal       2/21/2019   JEFEB7                                       F   - Split -                                              $4,155.98
                                                 Journal       3/7/2019    JEMAR1                                       F   - Split -                                              $1,535.44
                                                 Journal       3/22/2019   JEMAR3                                       F   - Split -                                              $1,095.97
                                                 Journal       4/5/2019    JEAPR3                                       F   - Split -                                              $1,159.82
                                                 Journal       4/18/2019   JEAPR5                                       F   - Split -                                              $1,095.97
                                                 Bill          4/23/2019   ACHApr5                                      F   - Split -                                                 $42.13
                                                 Journal       4/30/2019   JEAPR9                                       F   24010 - Accrued-Salaries & Wages                       $1,095.97
  Total - 61390 - Payroll Taxes-Other                                                                                                                                             $24,968.85
Total - 61000 - Employee Benefits                                                                                                                                                 $85,222.66
63000 - Other Employee Costs
  63950 - Employee Costs-Other
                                                 Journal       1/11/2019 JE497                                          F   - Split -                                               $237.48
                                                 Journal       1/25/2019 JE515                                          F   10200 - Bank Accounts : EagleBank Operating Account     $171.53
                                                 Journal       2/7/2019 JEFEB5                                          F   10200 - Bank Accounts : EagleBank Operating Account     $288.48
                                         Case 18-10651-BFK       Doc 589        Filed 05/31/19 Entered 05/31/19 13:52:58                                                           Desc Main
                                                                              Document      Page 16 of 43


                                                       Journal          2/21/2019   JEFEB7                                                        F   10200 - Bank Accounts :   EagleBank Operating Account      $256.32
                                                       Journal          3/8/2019    JEMAR2                                                        F   10200 - Bank Accounts :   EagleBank Operating Account       $81.54
                                                       Journal          3/22/2019   JEMAR3                                                        F   10200 - Bank Accounts :   EagleBank Operating Account      $220.71
                                                       Journal          4/5/2019    JEAPR3                                                        F   10200 - Bank Accounts :   EagleBank Operating Account       $61.70
                                                       Journal          4/19/2019   JEAPR8                                                        F   10200 - Bank Accounts :   EagleBank Operating Account      $220.71
  Total - 63950 - Employee Costs-Other                                                                                                                                                                         $1,538.47
Total - 63000 - Other Employee Costs                                                                                                                                                                           $1,538.47
64000 - Travel And Entertainment
  64140 - Ground Transportation
                                                       Journal          1/1/2019    JE507                                                         F   25130 - Other Accruals : Accrued-Freight Out            ($6,212.04)
                                                       Expense Report   1/16/2019   96                  36 JOHN MERRELL                           F   21000 - Accounts Payable                                 $6,212.04
                                                       Bill             2/15/2019   1356                xx CORRY DAVIS                            F   10200 - Bank Accounts : EagleBank Operating Account         $18.00
                                                       Bill             2/15/2019   1357                xx GT MARTINEZ                            F   10200 - Bank Accounts : EagleBank Operating Account         $50.52
  Total - 64140 - Ground Transportation                                                                                                                                                                           $68.52
Total - 64000 - Travel And Entertainment                                                                                                                                                                          $68.52
65200 - Repairs-Buildings And Real Estate
                                                       Bill             3/26/2019 1361                  V1584 Security Fire Protection Co.        F   10200 - Bank Accounts : EagleBank Operating Account       $749.00
                                                       Bill Payment     4/24/2019 1367                  V1584 Security Fire Protection Co.        F   10200 - Bank Accounts : EagleBank Operating Account       $160.50
  Total - 65200 - Repairs-Buildings And Real Estate                                                                                                                                                             $909.50
Total - 65000 - Maintenance & Repairs                                                                                                                                                                           $909.50
68000 - Office Expense
  68650 - Computer Supplies
                                                       Expense Report   1/16/2019 96                    36 JOHN MERRELL                           F   21000 - Accounts Payable                                 $1,098.97
 Total - 68650 - Computer Supplies                                                                                                                                                                             $1,098.97
 68900 - Software Expense & Maintenance
                                                       Bill             1/1/2019    709137              V0535 NetSuite, Inc.                      F   21000 - Accounts Payable                                $12,299.04
  Total - 68900 - Software Expense & Maintenance                                                                                                                                                              $12,299.04
Total - 68000 - Office Expense                                                                                                                                                                                $13,398.01
69000 - Utilities & Telephone
  69050 - Utilities-Gas
                                                       Bill             1/11/2019   01/2019             V0053 Atmos   Energy                      F   21000 - Accounts   Payable                               $1,290.35
                                                       Bill             2/11/2019   Feb-19              V0053 Atmos   Energy                      F   21000 - Accounts   Payable                               $1,523.98
                                                       Bill             3/13/2019   Mar-19              V0053 Atmos   Energy                      F   21000 - Accounts   Payable                               $1,153.22
                                                       Bill             4/13/2019   Apr-19              V0053 Atmos   Energy                      F   21000 - Accounts   Payable                                 $667.21
 Total - 69050 - Utilities-Gas                                                                                                                                                                                 $4,634.76
 69100 - Utilities-Electricity
                                                       Bill             1/17/2019   01/2019             V0250 Entergy                             F   21000 - Accounts   Payable                               $4,253.71
                                                       Bill             2/26/2019   Feb-19              V0250 Entergy                             F   21000 - Accounts   Payable                               $4,044.55
                                                       Bill             3/25/2019   Mar-19              V0250 Entergy                             F   21000 - Accounts   Payable                               $3,254.06
                                                       Bill             4/27/2019   Apr-19              V0250 Entergy                             F   21000 - Accounts   Payable                               $3,306.28
 Total - 69100 - Utilities-Electricity                                                                                                                                                                        $14,858.60
 69150 - Utilities-Water
                                                       Bill             1/15/2019   01/2019             V0799 Tunica County Utilities   Dist      F   21000 - Accounts   Payable                                 $375.16
                                                       Bill             2/15/2019   Feb-19              V0799 Tunica County Utilities   Dist      F   21000 - Accounts   Payable                                 $375.16
                                                       Bill             3/15/2019   Mar-19              V0799 Tunica County Utilities   Dist      F   21000 - Accounts   Payable                                 $375.16
                                                       Bill             4/15/2019   Apr-19              V0799 Tunica County Utilities   Dist      F   21000 - Accounts   Payable                                 $375.16
 Total - 69150 - Utilities-Water                                                                                                                                                                               $1,500.64
 69250 - Utilities-Telephone
                                                       Bill             1/18/2019   01/2019             V0071 AT&T                                F   21000 - Accounts   Payable                               $2,267.15
                                                       Bill             1/20/2019   01/2019             V0539 Nextiva, Inc.                       F   21000 - Accounts   Payable                               $1,109.41
                                                       Bill             2/18/2019   Feb-19              V0071 AT&T                                F   21000 - Accounts   Payable                               $2,267.15
                                                       Bill             4/18/2019   Mar & Apr           V0071 AT&T                                F   21000 - Accounts   Payable                               $4,534.30
 Total - 69250 - Utilities-Telephone                                                                                                                                                                          $10,178.01
 69300 - Utilities-Cell Phone
                                                       Bill             1/9/2019 287025208764x01092019 V0073 AT&T Mobility                        F   21000 - Accounts Payable                                   $997.20
                                                       Bill             2/9/2019 287025208764x02092019 V0073 AT&T Mobility                        F   21000 - Accounts Payable                                 $1,076.51
                                                       Bill             4/30/2019                      V0073 AT&T Mobility                        F   21000 - Accounts Payable                                 $1,919.52
 Total - 69300 - Utilities-Cell Phone                                                                                                                                                                          $3,993.23
 69400 - Utilities-Data Services
                                                       Bill             1/1/2019    01/2019             V0155 Cogent Communications,       Inc.   F   21000 - Accounts   Payable                                 $550.00
                                                       Bill             1/1/2019    100210128509        V0254 Equinix, Inc.                       F   21000 - Accounts   Payable                               $3,482.44
                                                       Bill             2/1/2019    Feb-19              V0155 Cogent Communications,       Inc.   F   21000 - Accounts   Payable                                 $550.00
                                                       Bill             2/1/2019                        V0254 Equinix, Inc.                       F   21000 - Accounts   Payable                               $3,482.44
                                                       Bill             2/28/2019                       Vxxxx Citrix Systems                      F   21000 - Accounts   Payable                                 $555.00
                                                       Bill             3/1/2019    3/1/2019            V0155 Cogent Communications,       Inc.   F   21000 - Accounts   Payable                                 $558.25
                                                       Bill             3/1/2019    3/1/2019            V0254 Equinix, Inc.                       F   21000 - Accounts   Payable                               $3,482.44
                                                       Bill             4/1/2019    4/1/2019            V0155 Cogent Communications,       Inc.   F   21000 - Accounts   Payable                                 $550.00
                                                       Bill             4/1/2019    4/1/2019            V0254 Equinix, Inc.                       F   21000 - Accounts   Payable                               $3,482.44
 Total - 69400 - Utilities-Data Services                                                                                                                                                                      $16,693.01
                                        Case 18-10651-BFK                     Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58                                                           Desc Main
                                                                                         Document      Page 17 of 43


   Total - 69000 - Utilities & Telephone                                                                                                                                                                             $51,858.25
   86000 - Professional Fees
     86600 - Legal Fees
                                                                    Journal        1/31/2019   JE522                                                      F   25160 - Other Accruals   :   Accrued-Legal Fees        $39,445.07
                                                                    Journal        2/28/2019   JEFEB2                                                     F   25160 - Other Accruals   :   Accrued-Legal Fees        $39,993.82
                                                                    Journal        3/31/2019   JEMAR8                                                     F   25160 - Other Accruals   :   Accrued-Legal Fees        $47,407.61
                                                                    Journal        4/30/2019   JEAPR3                                                     F   25160 - Other Accruals   :   Accrued-Legal Fees        $44,739.23
     Total - 86600 - Legal Fees                                                                                                                                                                                     $171,585.73
     86640 - Immigration Fees
                                                                    Journal        1/22/2019 JE511                                                        F   - Split -                                                ($280.00)
     Total - 86640 - Immigration Fees                                                                                                                                                                                  ($280.00)
     86850 - Accounting Fees-Other
                                                                    Check          1/28/2019   ACH199                   V1812 Principal Financial Group   F   10200 - Bank Accounts : EagleBank Operating Account     $8,102.85
                                                                    Bill           2/4/2019    21                       Vxxxx Incorporate.com             F   10200 - Bank Accounts : EagleBank Operating Account       $235.00
                                                                    Check          3/1/2019    ACHMar2                  V1812 Principal Financial Group   F   10200 - Bank Accounts : EagleBank Operating Account     $1,869.59
                                                                    Check          3/1/2019    ACHMar3                  Vxxx MMVC                         F   10200 - Bank Accounts : EagleBank Operating Account       $899.24
                                                                    Check          3/13/2019   ACHMar8                  V1812 Principal Financial Group   F   10200 - Bank Accounts : EagleBank Operating Account       $729.93
                                                                    Check          3/25/2019   ACHMar14                 Vxxx CSC Corp                     F   10200 - Bank Accounts : EagleBank Operating Account       $178.00
                                                                    Check          3/27/2019   ACHMar15                 V1812 Principal Financial Group   F   10200 - Bank Accounts : EagleBank Operating Account       $553.85
                                                                    Bill           4/3/2019    Q1 Bankruptcy fees (GTA) US Trustee                        F   21000 - Accounts Payable                                $3,042.00
                                                                    Bill           4/3/2019    Q1 Bankruptcy fees (WMIC)US Trustee                        F   21000 - Accounts Payable                                  $650.61
                                                                    Check          4/18/2019   ACHApr3                  V1812 Principal Financial Group   F   10200 - Bank Accounts : EagleBank Operating Account       $553.85
                                                                    Check          4/23/2019   1366                     vxxx Horne LLP                    F   10200 - Bank Accounts : EagleBank Operating Account     $6,042.85
                                                                    Bill           4/23/2019                            V2042 TSG Reporting, Inc          F   21000 - Accounts Payable                                    $0.20
                                                                    Bill           4/29/2019   129032                   vxxx Horne LLP                    F   21000 - Accounts Payable                                $5,000.00
     Total - 86850 - Accounting Fees-Other                                                                                                                                                                           $27,857.97
   Total - 86000 - Professional Fees                                                                                                                                                                                $199,163.70
   87100 - Insurance
     87110 - Insurance-Property & Liability
                                                                    Bill           1/1/2019    Ext1                      V1854 CNA Insurance              F   21000 - Accounts Payable                               $21,102.00
                                                                    Bill           2/1/2019    Ext2                      V1854 CNA Insurance              F   21000 - Accounts Payable                               $13,276.00
    Total - 87110 - Insurance-Property & Liability                                                                                                                                                                   $34,378.00
   Total - 87100 - Insurance                                                                                                                                                                                         $34,378.00
    87830 - Franchise Taxes
                                                                    Bill Payment   4/18/2019 1362                        vxxx Franchise Tax Board         F   10200 - Bank Accounts : EagleBank Operating Account       $800.00
                                                                    Bill Payment   4/19/2019 1364                        SC Dept of Revenue               F   10200 - Bank Accounts : EagleBank Operating Account        $25.00
                                                                    Bill Payment   4/24/2019 1363                        MS Dpet of Revenue               F   10200 - Bank Accounts : EagleBank Operating Account    $13,868.00
      Total - 87830 - Franchise Taxes                                                                                                                                                                                $14,693.00
Total - 87800 - Taxes Other Than Income Taxes                                                                                                                                                                        $14,693.00
   88000 - Depreciation
      88100 - Depreciation - Buildings
                                                                    Journal        1/31/2019   JE508                                                      F   - Split   -                                            $34,509.41
                                                                    Journal        2/28/2019   JEFEB3                                                     F   - Split   -                                            $34,509.41
                                                                    Journal        3/31/2019   JEMAR1                                                     F   - Split   -                                            $34,509.41
                                                                    Journal        4/30/2019   JEAPR1                                                     F   - Split   -                                            $34,509.41
     Total - 88100 - Depreciation - Buildings                                                                                                                                                                       $138,037.64
     88150 - Depreciation-Building Improv
                                                                    Journal        1/31/2019   JE508                                                      F   - Split   -                                               $504.06
                                                                    Journal        2/28/2019   JEFEB3                                                     F   - Split   -                                               $504.06
                                                                    Journal        3/31/2019   JEMAR1                                                     F   - Split   -                                               $504.06
                                                                    Journal        4/30/2019   JEAPR1                                                     F   - Split   -                                               $504.06
     Total - 88150 - Depreciation-Building Improv                                                                                                                                                                     $2,016.24
     88300 - Depreciation-Machinery & Equip
                                                                    Journal        1/31/2019   JE508                                                      F   - Split   -                                             $2,059.58
                                                                    Journal        2/28/2019   JEFEB3                                                     F   - Split   -                                             $2,059.58
                                                                    Journal        3/31/2019   JEMAR1                                                     F   - Split   -                                             $2,059.58
                                                                    Journal        4/30/2019   JEAPR1                                                     F   - Split   -                                             $2,059.58
     Total - 88300 - Depreciation-Machinery & Equip                                                                                                                                                                   $8,238.32
     88400 - Depreciation-Factory And Warehouse Equipment
                                                                    Journal        1/31/2019   JE508                                                      F   - Split   -                                              $168.53
                                                                    Journal        2/28/2019   JEFEB3                                                     F   - Split   -                                              $168.53
                                                                    Journal        3/31/2019   JEMAR1                                                     F   - Split   -                                              $168.53
                                                                    Journal        4/30/2019   JEAPR1                                                     F   - Split   -                                              $168.53
     Total - 88400 - Depreciation-Factory And Warehouse Equipment                                                                                                                                                      $674.12
     88450 - Depreciation-Factory And Warehouse Trucks
                                                                    Journal        1/31/2019   JE508                                                      F   - Split   -                                              $856.25
                                                                    Journal        2/28/2019   JEFEB3                                                     F   - Split   -                                              $856.25
                                                                    Journal        3/31/2019   JEMAR1                                                     F   - Split   -                                              $856.25
                                                                    Journal        4/30/2019   JEAPR1                                                     F   - Split   -                                              $856.25
                                       Case 18-10651-BFK                   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58                                                        Desc Main
                                                                                     Document      Page 18 of 43


     Total - 88450 - Depreciation-Factory And Warehouse Trucks                                                                                                                                                          $3,425.00
     88550 - Depreciation - Small Tools
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                      $3.61
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                      $3.61
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                      $3.61
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                      $3.61
     Total - 88550 - Depreciation - Small Tools                                                                                                                                                                           $14.44
     88600 - Depreciation-Electronic Equipment
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                  $4,441.52
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                  $4,441.52
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                  $4,441.52
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                  $4,441.52
     Total - 88600 - Depreciation-Electronic Equipment                                                                                                                                                                $17,766.08
     88700 - Depreciation-Office Equipment
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                     $29.02
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                     $29.02
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                     $29.02
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                     $29.02
     Total - 88700 - Depreciation-Office Equipment                                                                                                                                                                       $116.08
     88750 - Depreciation-Office Furniture
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                   $2,143.85
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                   $2,143.85
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                   $2,143.85
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                   $2,143.85
     Total - 88750 - Depreciation-Office Furniture                                                                                                                                                                      $8,575.40
     88800 - Depreciation-Autos And Trucks
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                     $605.09
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                     $605.09
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                     $605.09
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                     $605.09
     Total - 88800 - Depreciation-Autos And Trucks                                                                                                                                                                      $2,420.36
     88850 - Depreciation-Demo Cars
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                 $14,796.48
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                 $14,796.48
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                 $14,796.48
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                 $14,796.48
     Total - 88850 - Depreciation-Demo Cars                                                                                                                                                                           $59,185.92
     88900 - Amortization-Software
                                                                 Journal       1/31/2019   JE508                                                      F   - Split   -                                                 $11,099.64
                                                                 Journal       2/28/2019   JEFEB3                                                     F   - Split   -                                                 $11,099.64
                                                                 Journal       3/31/2019   JEMAR1                                                     F   - Split   -                                                 $11,099.64
                                                                 Journal       4/30/2019   JEAPR1                                                     F   - Split   -                                                 $11,099.64
     Total - 88900 - Amortization-Software                                                                                                                                                                            $44,398.56
   Total - 88000 - Depreciation                                                                                                                                                                                      $284,868.16
   89000 - Miscellaneous Expense
     89800 - Bank Service Charge
                                                                 Bill          1/9/2019    287025208764x01092019 V0073 AT&T Mobility                  F   21000 - Accounts Payable                                         $25.36
                                                                 Journal       1/11/2019   JE510                                                      F   - Split -                                                        $15.00
                                                                 Journal       1/14/2019   JE512                                                      F   10200 - Bank Accounts : EagleBank Operating Account              $62.94
                                                                 Bill          1/15/2019   01/2019               V0799 Tunica County Utilities Dist   F   21000 - Accounts Payable                                         $14.36
                                                                 Bill          1/18/2019   01/2019               V0071 AT&T                           F   21000 - Accounts Payable                                         $30.07
                                                                 Journal       2/12/2019   JEFeb2                                                     F   10200 - Bank Accounts : EagleBank Operating Account              $65.04
                                                                 Journal       3/12/2019   JEMar3                                                     F   10200 - Bank Accounts : EagleBank Operating Account              $70.02
                                                                 Bill          3/19/2019   1360                  V0799 Tunica County Utilities Dist   F   21000 - Accounts Payable                                         $21.89
                                                                 Journal       4/10/2019   JEAPR4                                                     F   10200 - Bank Accounts : EagleBank Operating Account             $104.60
                                                                 Bill          4/29/2019                         V0799 Tunica County Utilities Dist   F   21000 - Accounts Payable                                         $14.36
     Total - 89800 - Bank Service Charge                                                                                                                                                                                  $423.64
   Total - 89000 - Miscellaneous Expense                                                                                                                                                                                  $423.64
 Total - Expense                                                                                                                                                                                                      $686,521.91
Net Ordinary Income                                                                                                                                                                                                  ($837,186.24)
Other Income and Expenses
 Other Income
   91000 - Interest Income
     91100 - Interest Income-3rd Party
                                                                 Journal       1/31/2019   JE520                                                      F   10210 - Bank Accounts :   Eaglebank MM Savings   Account       $168.02
                                                                 Journal       2/28/2019   JEFEB1                                                     F   10210 - Bank Accounts :   Eaglebank MM Savings   Account       $100.19
                                                                 Journal       3/29/2019   JEMAR2                                                     F   10210 - Bank Accounts :   Eaglebank MM Savings   Account       $111.01
                                                                 Journal       4/30/2019   JEAPR2                                                     F   10210 - Bank Accounts :   Eaglebank MM Savings   Account       $107.53
     Total - 91100 - Interest Income-3rd Party                                                                                                                                                                           $486.75
                                    Case 18-10651-BFK       Doc 589             Filed 05/31/19 Entered 05/31/19 13:52:58                    Desc Main
                                                                              Document      Page 19 of 43


  Total - 91000 - Interest Income                                                                                                                             $486.75
 Total - Other Income                                                                                                                                         $486.75
 Other Expense
  Unrealized Gain/Loss
                                                  Currency Revaluation   1/1/2019    142                    F   21000 - Accounts Payable                         $0.38
                                                  Currency Revaluation   1/1/2019    140                    F   18600 - Investment in Related party      $3,332,781.15
                                                  Currency Revaluation   1/31/2019   143                    F   18600 - Investment in Related party     ($6,236,188.04)
                                                  Currency Revaluation   1/31/2019   145                    F   21000 - Accounts Payable                        ($1.69)
                                                  Currency Revaluation   2/28/2019                          F   18600 - Investment in Related party     $ (133,675.19)
                                                  Currency Revaluation   3/31/2019                          F   18600 - Investment in Related party     $ 309,138.91
                                                  Currency Revaluation   4/30/2019                          F   18600 - Investment in Related party     $ 416,952.23
   Total - Unrealized Gain/Loss                                                                                                                         ($2,310,992.25)
 Total - Other Expense                                                                                                                                  ($2,310,992.25)
Net Other Income                                                                                                                                         $2,311,479.00
Net Income                                                                                                                                               $1,474,292.76
                          Case 18-10651-BFK   Doc 589        Filed 05/31/19 Entered 05/31/19 13:52:58                        Desc Main
                                                           Document      Page 20 of 43


                                                      GreenTech Automotive, Inc.
                                            WM Industries Corp. : Green Tech Automotive Inc.
                                                               Balance Sheet Detail
                                                                     Apr-19


Financial Row                                   Type               Date        Document Number   Name                                    Amount         Balance
ASSETS                                                                                                                                    $0.00          $0.00
 Current Assets                                                                                                                           $0.00          $0.00
   Bank                                                                                                                                   $0.00          $0.00
    10000 - Bank Accounts                                                                                                                 $0.00          $0.00
      10200 - EagleBank Operating Account                                                                                                 $0.00     $62,191.44
                                                Bill Payment       1/2/2019    ACH183            V0098 Blue Cross Blue Shield       ($20,867.45)    $41,323.99
                                                Bill Payment       1/3/2019    ACH184            V0212 Delta Dental of Virgina       ($1,238.67)    $40,085.32
                                                Journal            1/3/2019    JE509                                                $100,000.00    $140,085.32
                                                Journal            1/3/2019    JE509                                                  $4,000.00    $144,085.32
                                                Bill Payment       1/4/2019    ACH185            V1854 CNA Insurance                ($21,102.00)   $122,983.32
                                                Bill Payment       1/9/2019    ACH186            V0073 AT&T Mobility                 ($2,045.86)   $120,937.46
                                                Journal            1/11/2019   JE497                                                ($41,725.88)    $79,211.58
                                                Journal            1/11/2019   JE497                                                ($21,466.01)    $57,745.57
                                                Journal            1/11/2019   JE497                                                   ($858.63)    $56,886.94
                                                Journal            1/11/2019   JE497                                                   ($237.48)    $56,649.46
                                                Journal            1/11/2019   JE510                                                $137,985.00    $194,634.46
                                                Check              1/14/2019   ACH187            V0843 WageWorks                        ($39.01)   $194,595.45
                                                Journal            1/14/2019   JE512                                                    ($62.94)   $194,532.51
                                                Check              1/15/2019   ACH188            V0843 WageWorks                       ($120.00)   $194,412.51
                                                Transfer           1/15/2019   219                                                  $105,000.00    $299,412.51
                                                Bill Payment       1/16/2019   ACH189            V0254 Equinix, Inc.                 ($6,964.88)   $292,447.63
                                                Bill Payment       1/16/2019   ACH190            V0053 Atmos Energy                  ($2,580.98)   $289,866.65
                                                Transfer           1/16/2019   220                                                   $17,500.00    $307,366.65
                                                Bill Payment       1/17/2019   ACH191            V0250 Entergy                       ($7,952.27)   $299,414.38
                                                Bill Payment       1/18/2019   ACH192            V0706 Standard Insurance Company      ($884.04)   $298,530.34
                                                Bill Payment       1/18/2019   ACH193            V0831 Vision Service Plan             ($300.30)   $298,230.04
                                                Check              1/18/2019   ACH194            V0843 WageWorks                       ($267.00)   $297,963.04
                                                Check              1/22/2019   ACH195            22 CORRY R DAVIS                      ($222.00)   $297,741.04
                                                Check              1/22/2019   ACH196            359 GILBERTO MARTINEZ                 ($222.00)   $297,519.04
                                                Bill Payment       1/22/2019   ACH197            V0539 Nextiva, Inc.                 ($1,109.41)   $296,409.63
                                                Journal            1/22/2019   JE511                                                  $5,808.45    $302,218.08
                                                Journal            1/24/2019   JE514                                                ($41,735.88)   $260,482.20
                                                Journal            1/24/2019   JE514                                                ($21,131.01)   $239,351.19
                                                Journal            1/24/2019   JE514                                                   ($858.63)   $238,492.56
                                                Bill Payment       1/24/2019   1351              36 JOHN MERRELL                     ($7,311.01)   $231,181.55
                                                Check              1/25/2019   ACH198            V0843 WageWorks                       ($105.68)   $231,075.87
                                                Journal            1/25/2019   JE515                                                   ($171.53)   $230,904.34
                                                Check              1/28/2019   ACH199            V1812 Principal Financial Group     ($8,102.85)   $222,801.49
                                                Bill Payment       2/1/2019    ACHFeb2           V0098 Blue Cross Blue Shield       ($16,320.90)   $206,480.59
                                                Bill Payment       2/4/2019    ACHFeb3           V0212 Delta Dental of Virgina       ($1,238.67)   $205,241.92
                                                Bill Payment       2/4/2019    21                Vxxxx Incorporate.com                 ($235.00)   $205,006.92
Case 18-10651-BFK   Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                Desc Main
                                Document      Page 21 of 43


                     Bill Payment     2/6/2019    ACHFeb4    V0071 AT&T                             ($9,170.08)   $195,836.84
                     Bill Payment     2/6/2019    1352       V0065 AMTECK, LLC                        ($400.00)   $195,436.84
                     Bill Payment     2/6/2019    1353       V1584 Security Fire Protection Co.     ($1,123.50)   $194,313.34
                     Deposit          2/7/2019    DEFeb1     66 Saleen Automotive Inc              $183,070.20    $377,383.54
                     Bill Payment     2/7/2019    1355       V0155 Cogent Communications, Inc.      ($1,658.25)   $375,725.29
                     Journal          2/8/2019    JEFeb1                                           ($41,735.84)   $333,989.45
                     Journal          2/8/2019    JEFeb1                                           ($20,319.68)   $313,669.77
                     Journal          2/8/2019    JEFeb1                                              ($858.63)   $312,811.14
                     Journal          2/8/2019    JEFeb1                                              ($288.48)   $312,522.66
                     Journal          2/12/2019   JEFeb2                                               ($65.04)   $312,457.62
                     Bill Payment     2/13/2019   1354       V0799 Tunica County Utilities Dist     ($1,183.62)   $311,274.00
                     Bill Payment     2/14/2019   ACHFeb5    V1854 CNA Insurance                   ($13,276.00)   $297,998.00
                     Bill Payment     2/15/2019   1356       xx CORRY DAVIS                            ($18.00)   $297,980.00
                     Bill Payment     2/15/2019   1357       xx GT MARTINEZ                            ($50.52)   $297,929.48
                     Bill Payment     2/15/2019   ACHFeb6    Vxxxx Hirschler Fleischer             ($74,145.50)   $223,783.98
                     Bill Payment     2/19/2019   ACHFeb7    Vxxxx Crowell & Moring               ($186,297.47)    $37,486.51
                     Deposit          2/20/2019   DEFeb2     66 Saleen Automotive Inc              $102,826.80    $140,313.31
                     Check            2/20/2019   ACHFeb8    V0843 WageWorks                           ($13.50)   $140,299.81
                     Deposit          2/21/2019   DEFeb3     xx Discovery Benefits                   $1,528.45    $141,828.26
                     Journal          2/22/2019   JEFeb2                                           ($33,270.28)   $108,557.98
                     Journal          2/22/2019   JEFeb2                                           ($15,278.57)    $93,279.41
                     Journal          2/22/2019   JEFeb2                                              ($858.63)    $92,420.78
                     Journal          2/22/2019   JEFeb2                                              ($256.32)    $92,164.46
                     Bill Payment     2/22/2019   ACHFeb9    V0250 Entergy                          ($4,041.79)    $88,122.67
                     Bill Payment     2/22/2019   ACHFeb10   V0073 AT&T Mobility                    ($2,171.35)    $85,951.32
                     Bill Payment     2/22/2019   ACHFeb11   V0706 Standard Insurance Company       ($1,768.08)    $84,183.24
                     Bill Payment     2/25/2019   ACHFeb12   V0831 Vision Service Plan                ($214.24)    $83,969.00
                     Check            2/25/2019   ACHFeb13   V0843 WageWorks                          ($105.68)    $83,863.32
                     Check            2/26/2019   ACHfeb14   V0843 WageWorks                          ($113.99)    $83,749.33
                     Check            2/28/2019   ACHFeb1    Vxxxx Citrix Systems                     ($555.00)    $83,194.33
                     Bill Payment     3/1/2019    ACHMar1    V0098 Blue Cross Blue Shield           ($6,944.58)    $76,249.75
                     Check            3/1/2019    ACHMar2    V1812 Principal Financial Group        ($1,869.59)    $74,380.16
                     Check            3/1/2019    ACHMar3    vxxx MMVC                                ($899.24)    $73,480.92
                     Bill Payment     3/4/2019    ACHMar4    V0212 Delta Dental of Virgina            ($528.06)    $72,952.86
                     Check            3/6/2019    ACHMar5    V0843 WageWorks                           ($44.00)    $72,908.86
                     Journal          3/7/2019    JEMAR1                                           ($14,741.94)    $58,166.92
                     Journal          3/7/2019    JEMAR1                                            ($6,134.74)    $52,032.18
                     Journal          3/8/2019    JEMAR2                                               ($81.54)    $51,950.64
                     Check            3/8/2019    ACHMar6    V0843 WageWorks                           ($75.00)    $51,875.64
                     Check            3/11/2019   ACHMar7    V0843 WageWorks                           ($25.00)    $51,850.64
                     Deposit          3/12/2019   DEMar1                                            $50,000.00    $101,850.64
                     Journal          3/12/2019   JEMar3                                               ($70.02)   $101,780.62
                     Check            3/13/2019   ACHMar8    V1812 Principal Financial Group          ($729.93)   $101,050.69
                     Check            3/13/2019   ACHMar9    V0843 WageWorks                           ($25.00)   $101,025.69
                     Deposit          3/20/2019   DEMAR2     xx Discovery Benefits                   $1,528.45    $102,554.14
                     Bill Payment     3/21/2019   ACHMar10   V0254 Equinix, Inc.                    ($6,964.88)    $95,589.26
                     Bill Payment     3/21/2019   ACHMar11   V0053 Atmos Energy                     ($2,677.20)    $92,912.06
                     Bill Payment     3/21/2019   ACHMar12   V1863 YW Chan                          ($1,491.03)    $91,421.03
                     Journal          3/22/2019   JEMAR3                                           ($10,490.45)    $80,930.58
                     Journal          3/22/2019   JEMAR3                                            ($4,378.11)    $76,552.47
                     Journal          3/22/2019   JEMAR3                                              ($220.71)    $76,331.76
                       Case 18-10651-BFK          Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58               Desc Main
                                                              Document      Page 22 of 43


                                                   Check            3/22/2019   ACHMar13   V0843 WageWorks                           ($45.32)    $76,286.44
                                                   Check            3/25/2019   ACHMar14   Vxxx CSC Corp                            ($178.00)    $76,108.44
                                                   Bill Payment     3/26/2019   1361       V1584 Security Fire Protection Co.       ($749.00)    $75,359.44
                                                   Check            3/27/2019   ACHMar15   V1812 Principal Financial Group          ($553.85)    $74,805.59
                                                   Check            3/27/2019   ACHMar16   V0843 WageWorks                          ($105.68)    $74,699.91
                                                   Bill Payment     3/27/2019   1359       V0155 Cogent Communications, Inc.        ($558.25)    $74,141.66
                                                   Bill Payment     3/29/2019   1360       V0799 Tunica County Utilities Dist       ($397.05)    $73,744.61
                                                   Bill Payment     4/1/2019    ACHApr1    V0098 Blue Cross Blue Shield           ($5,072.30)    $68,672.31
                                                   Bill Payment     4/1/2019    1358       V0470 Managed Benefits, Inc.           ($3,750.00)    $64,922.31
                                                   Bill Payment     4/2/2019    ACHApr2    V0212 Delta Dental of Virgina            ($411.48)    $64,510.83
                                                   Journal          4/5/2019    JEAPR3                                           ($10,490.46)    $54,020.37
                                                   Journal          4/5/2019    JEAPR3                                            ($4,378.10)    $49,642.27
                                                   Journal          4/5/2019    JEAPR3                                               ($63.85)    $49,578.42
                                                   Journal          4/5/2019    JEAPR3                                               ($61.70)    $49,516.72
                                                   Journal          4/10/2019   JEAPR4                                              ($104.60)    $49,412.12
                                                   Journal          4/16/2019   JEAPR6                                            $50,000.00     $99,412.12
                                                   Deposit          4/16/2019   DEAPR1                                            $30,000.00    $129,412.12
                                                   Journal          4/18/2019   JEAPR5                                           ($10,490.44)   $118,921.68
                                                   Journal          4/18/2019   JEAPR5                                            ($4,378.12)   $114,543.56
                                                   Bill Payment     4/18/2019   1362       vxxx Franchise Tax Board                 ($800.00)   $113,743.56
                                                   Bill Payment     4/18/2019   ACHApr3    V1812 Principal Financial Group          ($553.85)   $113,189.71
                                                   Bill Payment     4/19/2019   1364       vxxx SC Dept of Revenue                   ($25.00)   $113,164.71
                                                   Journal          4/19/2019   JEAPR7                                           ($30,000.00)    $83,164.71
                                                   Journal          4/19/2019   JEAPR8                                              ($220.71)    $82,944.00
                                                   Bill Payment     4/19/2019   ACHApr4    V0831 Vision Service Plan                 ($39.19)    $82,904.81
                                                   Deposit          4/22/2019   DEApr2                                            $30,000.00    $112,904.81
                                                   Deposit          4/23/2019   DEApr3     xx Discovery Benefits                   $1,528.45    $114,433.26
                                                   Bill Payment     4/23/2019   ACHApr5                                              ($42.13)   $114,391.13
                                                   Check            4/23/2019   1365       V2042 TSG Reporting, Inc              ($12,424.86)   $101,966.27
                                                   Check            4/23/2019   1366       vxxx Horne LLP                         ($6,042.85)    $95,923.42
                                                   Check            4/24/2019   1363       Vxxx MS Dept of Revenue               ($13,868.00)    $82,055.42
                                                   Check            4/24/2019   1367       V1584 Security Fire Protection Co.       ($160.50)    $81,894.92
                                                   Check            4/24/2019   1369       V0155 Cogent Communications, Inc.        ($550.00)    $81,344.92
                                                   Bill Payment     4/24/2019   ACHApr6    V0843 WageWorks                          ($105.68)    $81,239.24
                                                   Check            4/29/2019   1368       V0799 Tunica County Utilities Dist       ($389.52)    $80,849.72
                                                   Bill Payment     4/30/2019   ACHApr7    V0250 Entergy                          ($7,298.61)    $73,551.11
                                                   Bill Payment     4/30/2019   ACHApr8    V0250 Entergy                            ($117.14)    $73,433.97
   Total - 10200 - EagleBank Operating Account                                                                                    $11,242.53     $73,433.97
   10210 - Eaglebank MM Savings Account                                                                                                $0.00    $247,378.45
                                                   Transfer         1/15/2019   219                                             ($105,000.00)   $142,378.45
                                                   Transfer         1/16/2019   220                                              ($17,500.00)   $124,878.45
                                                   Journal          1/31/2019   JE520                                                $168.02    $125,046.47
                                                   Journal          2/28/2019   JEFEB1                                               $100.19    $125,146.66
                                                   Journal          3/29/2019   JEMAR2                                               $111.01    $125,257.67
                                                   Journal          4/30/2019   JEAPR2                                               $107.53    $125,365.20
   Total - 10210 - Eaglebank MM Savings Account                                                                                 ($122,013.25)   $125,365.20
 Total - 10000 - Bank Accounts                                                                                                  ($110,770.72)   $198,799.17
Total Bank                                                                                                                      ($110,770.72)   $198,799.17
Accounts Receivable                                                                                                                    $0.00          $0.00
 12100 - Accounts Receivable - Trade                                                                                                   $0.00    $183,070.20
                                                   Invoice          1/31/2019 INV12        66 Saleen Automotive Inc               $83,784.80    $266,855.00
                          Case 18-10651-BFK             Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58             Desc Main
                                                                    Document      Page 23 of 43


                                                         Deposit          2/7/2019 DEFeb1       66 Saleen Automotive Inc         ($183,070.20)       $83,784.80
                                                         Invoice          2/7/2019 INV13        66 Saleen Automotive Inc           $19,042.00       $102,826.80
                                                         Deposit          2/20/2019 DEFeb2      66 Saleen Automotive Inc         ($102,826.80)            $0.00
  Total - 12100 - Accounts Receivable - Trade                                                                                    ($183,070.20)            $0.00
 Total Accounts Receivable                                                                                                       ($183,070.20)            $0.00
 Other Current Asset                                                                                                                    $0.00             $0.00
  12200 - Accounts Receivable-Other                                                                                                     $0.00             $0.00
    12250 - Accounts Receivable-Emp Loan                                                                                                $0.00        $23,332.00
    Total - 12250 - Accounts Receivable-Emp Loan                                                                                        $0.00        $23,332.00
    12520 - Accounts Receivable-Related Party                                                                                           $0.00        $34,634.48
    Total - 12520 - Accounts Receivable-Related Party                                                                                   $0.00        $34,634.48
  Total - 12200 - Accounts Receivable-Other                                                                                             $0.00        $57,966.48
  12600 - Accounts Receivable-Intercompany                                                                                              $0.00             $0.00
    12610 - Accounts Receivable-EUAuto                                                                                                  $0.00     $2,943,149.04
                                                         Bill Payment     3/21/2019 ACHMar12    V1863 YW Chan                       $1,491.03     $2,944,640.07
     Total - 12610 - Accounts Receivable-EUAuto                                                                                         $0.00     $2,944,640.07
     12630 - Accounts Receivable-ACT                                                                                                    $0.00     $1,140,000.00
                                                         Deposit          3/12/2019   DEMar1                                      ($50,000.00)    $1,090,000.00
                                                         Deposit          4/16/2019   DEAPR1                                      ($30,000.00)    $1,060,000.00
                                                         Journal          4/19/2019   JEAPR7                                       $30,000.00     $1,090,000.00
                                                         Deposit          4/22/2019   DEAPR2                                      ($30,000.00)    $1,060,000.00
     Total - 12630 - Accounts Receivable-ACT                                                                                      ($80,000.00)    $1,060,000.00
     12650 - Accounts Receivable-WMIC                                                                                                   $0.00           $960.00
     Total - 12650 - Accounts Receivable-WMIC                                                                                           $0.00           $960.00
   Total - 12600 - Accounts Receivable-Intercompany                                                                               ($80,000.00)    $4,005,600.07
   13200 - Purchased Componets @ Standard                                                                                               $0.00             $0.00
     13210 - Purchased Comps@Std Material                                                                                               $0.00     $1,854,376.37
     Total - 13210 - Purchased Comps@Std Material                                                                                       $0.00     $1,854,376.37
   Total - 13200 - Purchased Componets @ Standard                                                                                       $0.00     $1,854,376.37
   13900 - Inventory Reserves                                                                                                           $0.00             $0.00
     13920 - Obsolete Inventory                                                                                                         $0.00      ($927,183.30)
     Total - 13920 - Obsolete Inventory                                                                                                 $0.00      ($927,183.30)
   Total - 13900 - Inventory Reserves                                                                                                   $0.00      ($927,183.30)
   14000 - Prepaid Expenses                                                                                                             $0.00             $0.00
     14100 - Prepaid Insurance                                                                                                          $0.00        $85,000.00
     Total - 14100 - Prepaid Insurance                                                                                                  $0.00        $85,000.00
     14280 - Prepaid Other                                                                                                              $0.00           $419.00
     Total - 14280 - Prepaid Other                                                                                                      $0.00           $419.00
   Total - 14000 - Prepaid Expenses                                                                                                     $0.00        $85,419.00
   14020 - Advances Paid                                                                                                                $0.00         $5,025.00
                                                         Check            1/22/2019 ACH195                                            $222.00         $5,247.00
                                                         Check            1/22/2019 ACH196                                            $222.00         $5,469.00
    Total - 14020 - Advances Paid                                                                                                     $444.00         $5,469.00
  Total Other Current Asset                                                                                                       ($79,556.00)    $5,081,647.62
Total Current Assets                                                                                                             ($373,396.92)    $5,280,446.79
Fixed Assets                                                                                                                            $0.00             $0.00
  16000 - Property, Plant And Equipment                                                                                                 $0.00             $0.00
    16013 - Land                                                                                                                        $0.00     $1,850,000.00
    Total - 16013 - Land                                                                                                                $0.00     $1,850,000.00
    16101 - Buildings                                                                                                                   $0.00    $16,564,518.95
    Total - 16101 - Buildings                                                                                                           $0.00    $16,564,518.95
                        Case 18-10651-BFK               Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                                   Document      Page 24 of 43


  16150 - Building Improvements-Robinsonville                                                                                $0.00        $74,875.95
  Total - 16150 - Building Improvements-Robinsonville                                                                        $0.00        $74,875.95
  16203 - Leasehold Improvements-Virgina                                                                                     $0.00         $1,200.00
  Total - 16203 - Leasehold Improvements-Virgina                                                                             $0.00         $1,200.00
  16300 - Machinery & Equipment                                                                                              $0.00     $5,918,168.38
  Total - 16300 - Machinery & Equipment                                                                                      $0.00     $5,918,168.38
  16350 - Production Fixtures and Jigs                                                                                       $0.00       $769,337.78
  Total - 16350 - Production Fixtures and Jigs                                                                               $0.00       $769,337.78
  16400 - Factory And Warehouse Equipmen                                                                                     $0.00        $74,059.38
  Total - 16400 - Factory And Warehouse Equipmen                                                                             $0.00        $74,059.38
  16450 - Factory And Warehouse Vehicles                                                                                     $0.00       $112,382.40
  Total - 16450 - Factory And Warehouse Vehicles                                                                             $0.00       $112,382.40
  16500 - Tooling, Dies & Molds                                                                                              $0.00       $414,373.82
  Total - 16500 - Tooling, Dies & Molds                                                                                      $0.00       $414,373.82
  16550 - Small Tools                                                                                                        $0.00       $148,321.54
  Total - 16550 - Small Tools                                                                                                $0.00       $148,321.54
  16600 - Electronic Equipment                                                                                               $0.00       $844,904.67
  Total - 16600 - Electronic Equipment                                                                                       $0.00       $844,904.67
  16700 - Office Equipment                                                                                                   $0.00        $11,574.75
  Total - 16700 - Office Equipment                                                                                           $0.00        $11,574.75
  16750 - Office Furniture & Fixtures                                                                                        $0.00       $216,268.49
  Total - 16750 - Office Furniture & Fixtures                                                                                $0.00       $216,268.49
  16800 - Automobiles And Trucks                                                                                             $0.00        $82,965.21
  Total - 16800 - Automobiles And Trucks                                                                                     $0.00        $82,965.21
  16850 - Demo Cars                                                                                                          $0.00     $1,181,222.01
  Total - 16850 - Demo Cars                                                                                                  $0.00     $1,181,222.01
Total - 16000 - Property, Plant And Equipment                                                                                $0.00    $28,264,173.33
17000 - Accumulated Depreciation - Summary                                                                                   $0.00             $0.00
  17100 - Accum Dep-Building                                                                                                 $0.00      ($828,225.84)
                                                         Journal         1/31/2019   JE508                             ($34,509.41)     ($862,735.25)
                                                         Journal         2/28/2019   JEFEB3                            ($34,509.41)     ($897,244.66)
                                                         Journal         3/31/2019   JEMAR1                            ($34,509.41)     ($931,754.07)
                                                         Journal         4/3/2019    JEAPR1                            ($34,509.41)     ($966,263.48)
 Total - 17100 - Accum Dep-Building                                                                                    ($34,509.41)     ($966,263.48)
 17101 - Accum Dep-Building-Robinsonville                                                                                    $0.00      ($828,225.84)
 Total - 17101 - Accum Dep-Building-Robinsonville                                                                            $0.00      ($828,225.84)
 17150 - Accum Dep-Building Improvemnts                                                                                      $0.00       ($19,899.97)
                                                         Journal         1/31/2019   JE508                                ($504.06)      ($20,404.03)
                                                         Journal         2/28/2019   JEFEB3                               ($504.06)      ($20,908.09)
                                                         Journal         3/31/2019   JEMAR1                               ($504.06)      ($21,412.15)
                                                         Journal         4/30/2019   JEAPR1                               ($504.06)      ($21,916.21)
 Total - 17150 - Accum Dep-Building Improvemnts                                                                           ($504.06)      ($21,916.21)
 17300 - Accum Dep-Machinery & Equipmnt                                                                                      $0.00      ($523,102.43)
                                                         Journal         1/31/2019   JE508                              ($2,059.58)     ($525,162.01)
                                                         Journal         2/28/2019   JEFEB3                             ($2,059.58)     ($527,221.59)
                                                         Journal         3/31/2019   JEMAR1                             ($2,059.58)     ($529,281.17)
                                                         Journal         4/30/2019   JEAPR1                             ($2,059.58)     ($531,340.75)
 Total - 17300 - Accum Dep-Machinery & Equipmnt                                                                         ($2,059.58)     ($531,340.75)
 17400 - Accum Dep-Factory & Whse Equip                                                                                      $0.00       ($65,979.01)
                                                         Journal         1/31/2019 JE508                                  ($168.53)      ($66,147.54)
                                                         Journal         2/28/2019 JEFEB3                                 ($168.53)      ($66,316.07)
                      Case 18-10651-BFK          Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                            Document      Page 25 of 43


                                                  Journal         3/31/2019 JEMAR1                                ($168.53)    ($66,484.60)
                                                  Journal         4/30/2019 JEAPR1                                ($168.53)    ($66,653.13)
Total - 17400 - Accum Dep-Factory & Whse Equip                                                                    ($168.53)    ($66,653.13)
17450 - Accum Dep-Factry & Whse Vehicl                                                                               $0.00     ($91,190.44)
                                                  Journal         1/31/2019   JE508                               ($856.25)    ($92,046.69)
                                                  Journal         2/28/2019   JEFEB3                              ($856.25)    ($92,902.94)
                                                  Journal         3/31/2019   JEMAR1                              ($856.25)    ($93,759.19)
                                                  Journal         4/30/2019   JEAPR1                              ($856.25)    ($94,615.44)
Total - 17450 - Accum Dep-Factry & Whse Vehicl                                                                    ($856.25)    ($94,615.44)
17550 - Accum Dep - Small Tools                                                                                      $0.00    ($148,317.93)
                                                  Journal         1/31/2019   JE508                                 ($3.61)   ($148,321.54)
                                                  Journal         2/28/2019   JEFEB3                                ($3.61)   ($148,325.15)
                                                  Journal         3/31/2019   JEMAR1                                ($3.61)   ($148,328.76)
                                                  Journal         4/30/2019   JEAPR1                                ($3.61)   ($148,332.37)
Total - 17550 - Accum Dep - Small Tools                                                                             ($3.61)   ($148,332.37)
17600 - Accum Dep-Electronic Equipment                                                                               $0.00    ($765,339.69)
                                                  Journal         1/31/2019   JE508                               ($559.14)   ($765,898.83)
                                                  Journal         1/31/2019   JE508                               ($361.79)   ($766,260.62)
                                                  Journal         1/31/2019   JE508                               ($182.94)   ($766,443.56)
                                                  Journal         1/31/2019   JE508                               ($271.47)   ($766,715.03)
                                                  Journal         1/31/2019   JE508                             ($2,326.25)   ($769,041.28)
                                                  Journal         1/31/2019   JE508                               ($739.93)   ($769,781.21)
                                                  Journal         2/28/2019   JEFEB3                              ($559.14)   ($770,340.35)
                                                  Journal         2/28/2019   JEFEB3                              ($361.79)   ($770,702.14)
                                                  Journal         2/28/2019   JEFEB3                              ($182.94)   ($770,885.08)
                                                  Journal         2/28/2019   JEFEB3                              ($271.47)   ($771,156.55)
                                                  Journal         2/28/2019   JEFEB3                            ($2,326.25)   ($773,482.80)
                                                  Journal         2/28/2019   JEFEB3                              ($739.93)   ($774,222.73)
                                                  Journal         3/31/2019   JEMAR1                              ($559.14)   ($774,781.87)
                                                  Journal         3/31/2019   JEMAR1                              ($361.79)   ($775,143.66)
                                                  Journal         3/31/2019   JEMAR1                              ($182.94)   ($775,326.60)
                                                  Journal         3/31/2019   JEMAR1                              ($271.47)   ($775,598.07)
                                                  Journal         3/31/2019   JEMAR1                            ($2,326.25)   ($777,924.32)
                                                  Journal         3/31/2019   JEMAR1                              ($739.93)   ($778,664.25)
                                                  Journal         4/30/2019   JEAPR1                              ($559.14)   ($779,223.39)
                                                  Journal         4/30/2019   JEAPR1                              ($361.79)   ($779,585.18)
                                                  Journal         4/30/2019   JEAPR1                              ($182.94)   ($779,768.12)
                                                  Journal         4/30/2019   JEAPR1                              ($271.47)   ($780,039.59)
                                                  Journal         4/30/2019   JEAPR1                            ($2,326.25)   ($782,365.84)
                                                  Journal         4/30/2019   JEAPR1                              ($739.93)   ($783,105.77)
Total - 17600 - Accum Dep-Electronic Equipment                                                                  ($4,441.52)   ($783,105.77)
17700 - Accum Dep-Office Equipment                                                                                   $0.00      ($9,793.43)
                                                  Journal         1/31/2019   JE508                                ($29.02)     ($9,822.45)
                                                  Journal         2/28/2019   JEFEB3                               ($29.02)     ($9,851.47)
                                                  Journal         3/31/2019   JEMAR1                               ($29.02)     ($9,880.49)
                                                  Journal         4/30/2019   JEAPR1                               ($29.02)     ($9,909.51)
Total - 17700 - Accum Dep-Office Equipment                                                                         ($29.02)     ($9,909.51)
17750 - Accum Dep-Office Furn & Fixtur                                                                               $0.00    ($140,805.75)
                                                  Journal         1/31/2019 JE508                               ($2,143.85)   ($142,949.60)
                                                  Journal         2/28/2019 JEFEB3                              ($2,143.85)   ($145,093.45)
                                                  Journal         3/31/2019 JEMAR1                              ($2,143.85)   ($147,237.30)
                          Case 18-10651-BFK           Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                                 Document      Page 26 of 43


                                                       Journal         4/30/2019 JEAPR1                               ($2,143.85)     ($149,381.15)
   Total - 17750 - Accum Dep-Office Furn & Fixtur                                                                     ($2,143.85)     ($149,381.15)
   17800 - Accum Dep-Automobiles & Trucks                                                                                  $0.00       ($27,814.59)
                                                       Journal         1/31/2019   JE508                                ($238.42)      ($28,053.01)
                                                       Journal         1/31/2019   JE508                                ($366.67)      ($28,419.68)
                                                       Journal         2/28/2019   JEFEB3                               ($238.42)      ($28,658.10)
                                                       Journal         2/28/2019   JEFEB3                               ($366.67)      ($29,024.77)
                                                       Journal         3/31/2019   JEMAR1                               ($238.42)      ($29,263.19)
                                                       Journal         3/31/2019   JEMAR1                               ($366.67)      ($29,629.86)
                                                       Journal         4/30/2019   JEAPR1                               ($238.42)      ($29,868.28)
                                                       Journal         4/30/2019   JEAPR1                               ($366.67)      ($30,234.95)
   Total - 17800 - Accum Dep-Automobiles & Trucks                                                                       ($605.09)      ($30,234.95)
   17850 - Accum Dep-Demo Cars                                                                                             $0.00      ($671,674.33)
                                                       Journal         1/31/2019   JE508                              ($6,449.80)     ($678,124.13)
                                                       Journal         1/31/2019   JE508                              ($2,764.97)     ($680,889.10)
                                                       Journal         1/31/2019   JE508                              ($5,581.71)     ($686,470.81)
                                                       Journal         2/28/2019   JEFEB3                             ($6,449.80)     ($692,920.61)
                                                       Journal         2/28/2019   JEFEB3                             ($2,764.97)     ($695,685.58)
                                                       Journal         2/28/2019   JEFEB3                             ($5,581.71)     ($701,267.29)
                                                       Journal         3/31/2019   JEMAR1                             ($6,449.80)     ($707,717.09)
                                                       Journal         3/31/2019   JEMAR1                             ($2,764.97)     ($710,482.06)
                                                       Journal         3/31/2019   JEMAR1                             ($5,581.71)     ($716,063.77)
                                                       Journal         4/30/2019   JEAPR1                             ($6,449.80)     ($722,513.57)
                                                       Journal         4/30/2019   JEAPR1                             ($2,764.97)     ($725,278.54)
                                                       Journal         4/30/2019   JEAPR1                             ($5,581.71)     ($730,860.25)
   Total - 17850 - Accum Dep-Demo Cars                                                                               ($14,796.48)     ($730,860.25)
 Total - 17000 - Accumulated Depreciation - Summary                                                                  ($60,117.40)   ($4,360,838.85)
Total Fixed Assets                                                                                                   ($60,117.40)   $23,903,334.48
Other Assets                                                                                                               $0.00             $0.00
 15100 - Capitalized Startup/Development                                                                                   $0.00             $0.00
   15140 - Economic Research                                                                                               $0.00       $103,003.60
   Total - 15140 - Economic Research                                                                                       $0.00       $103,003.60
   15150 - Capitalized Development                                                                                         $0.00    $11,047,311.61
   Total - 15150 - Capitalized Development                                                                                 $0.00    $11,047,311.61
 Total - 15100 - Capitalized Startup/Development                                                                           $0.00    $11,150,315.21
 18000 - Other Long Term Assets                                                                                            $0.00             $0.00
   18100 - Intangible Assets                                                                                               $0.00             $0.00
      18120 - Patents/ Technology                                                                                          $0.00        $54,838.23
      Total - 18120 - Patents/ Technology                                                                                  $0.00        $54,838.23
      18140 - Trademarks And Trade Names                                                                                   $0.00        $14,150.10
      Total - 18140 - Trademarks And Trade Names                                                                           $0.00        $14,150.10
      18160 - Licenses                                                                                                     $0.00        $41,132.12
      Total - 18160 - Licenses                                                                                             $0.00        $41,132.12
      18165 - Accum Amortization-License                                                                                   $0.00       ($12,889.75)
      Total - 18165 - Accum Amortization-License                                                                           $0.00       ($12,889.75)
      18180 - Software                                                                                                     $0.00     $1,673,582.73
      Total - 18180 - Software                                                                                             $0.00     $1,673,582.73
      18185 - Accum Amortization-Software                                                                                  $0.00    ($1,381,820.05)
                                                       Journal         1/31/2019 JE508                                ($3,566.61)   ($1,385,386.66)
                                                       Journal         1/31/2019 JE508                                ($3,670.43)   ($1,389,057.09)
                                                       Journal         1/31/2019 JE508                                  ($822.03)   ($1,389,879.12)
                             Case 18-10651-BFK                Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58                        Desc Main
                                                                         Document      Page 27 of 43


                                                               Journal                1/31/2019   JE508                                                  ($3,040.57)    ($1,392,919.69)
                                                               Journal                2/28/2019   JEFEB3                                                 ($3,566.61)    ($1,396,486.30)
                                                               Journal                2/28/2019   JEFEB3                                                 ($3,670.43)    ($1,400,156.73)
                                                               Journal                2/28/2019   JEFEB3                                                   ($822.03)    ($1,400,978.76)
                                                               Journal                2/28/2019   JEFEB3                                                 ($3,040.57)    ($1,404,019.33)
                                                               Journal                3/31/2019   JEMAR1                                                 ($3,566.61)    ($1,407,585.94)
                                                               Journal                3/31/2019   JEMAR1                                                 ($3,670.43)    ($1,411,256.37)
                                                               Journal                3/31/2019   JEMAR1                                                   ($822.03)    ($1,412,078.40)
                                                               Journal                3/31/2019   JEMAR1                                                 ($3,040.57)    ($1,415,118.97)
                                                               Journal                4/30/2019   JEAPR1                                                 ($3,566.61)    ($1,418,685.58)
                                                               Journal                4/30/2019   JEAPR1                                                 ($3,670.43)    ($1,422,356.01)
                                                               Journal                4/30/2019   JEAPR1                                                   ($822.03)    ($1,423,178.04)
                                                               Journal                4/30/2019   JEAPR1                                                 ($3,040.57)    ($1,426,218.61)
       Total - 18185 - Accum Amortization-Software                                                                                                      ($11,099.64)    ($1,426,218.61)
       18190 - Website Development                                                                                                                            $0.00        $136,875.00
       Total - 18190 - Website Development                                                                                                                    $0.00        $136,875.00
       18195 - Acc Amort-Website Development                                                                                                                  $0.00        ($21,837.50)
       Total - 18195 - Acc Amort-Website Development                                                                                                          $0.00        ($21,837.50)
     Total - 18100 - Intangible Assets                                                                                                                  ($11,099.64)       $459,632.32
     18500 - Investments In Subsidiaries &                                                                                                                    $0.00              $0.00
       18510 - Investment In Subsidiary                                                                                                                       $0.00     $16,000,000.00
       Total - 18510 - Investment In Subsidiary                                                                                                               $0.00     $16,000,000.00
       18540 - Investment in Subsidiary-WMGTA China                                                                                                           $0.00      $2,788,230.00
       Total - 18540 - Investment in Subsidiary-WMGTA China                                                                                                   $0.00      $2,788,230.00
       18700 - Land-Purchase Option                                                                                                                           $0.00         $34,000.00
       Total - 18700 - Land-Purchase Option                                                                                                                   $0.00         $34,000.00
       18800 - Security Deposits                                                                                                                              $0.00         $30,287.50
       Total - 18800 - Security Deposits                                                                                                                      $0.00         $30,287.50
     Total - 18500 - Investments In Subsidiaries &                                                                                                            $0.00     $18,852,517.50
   Total - 18000 - Other Long Term Assets                                                                                                               ($11,099.64)    $19,312,149.82
   18600 - Investment in Related party                                                                                                                        $0.00    $115,866,098.29
                                                               Currency Revaluation   1/1/2019 140                                                   ($3,332,781.15)   $112,533,317.14
                                                               Currency Revaluation   1/31/2019 143                                                   $6,236,188.04    $118,769,505.18
                                                               Currency Revaluation   2/28/2019                                                         $133,675.19    $118,903,180.37
                                                               Currency Revaluation   3/31/2019                                                        ($309,138.91)   $118,594,041.46
                                                               Currency Revaluation   4/30/2019                                                      $ (416,952.23)    $118,177,089.23
   Total - 18600 - Investment in Related party                                                                                                        $2,903,406.89    $118,177,089.23
  Total Other Assets                                                                                                                                  $2,892,307.25    $148,639,554.26
Total ASSETS                                                                                                                                          $2,458,792.93    $177,823,335.53
LIABILITIES & EQUITY                                                                                                                                          $0.00              $0.00
  Current Liabilities                                                                                                                                         $0.00              $0.00
   Accounts Payable                                                                                                                                           $0.00              $0.00
      21000 - Accounts Payable                                                                                                                                $0.00      $1,184,176.57
                                                               Bill                   1/1/2019    Jan19          V0706 Standard Insurance Company           $884.04      $1,185,060.61
                                                               Bill                   1/1/2019    01/2019        V0155 Cogent Communications, Inc.          $550.00      $1,185,610.61
                                                               Bill                   1/1/2019    01/2019        V0098 Blue Cross Blue Shield            $20,867.45      $1,206,478.06
                                                               Bill                   1/1/2019    01/2019        V0212 Delta Dental of Virgina            $1,238.67      $1,207,716.73
                                                               Bill                   1/1/2019    Ext1           V1854 CNA Insurance                     $21,102.00      $1,228,818.73
                                                               Currency Revaluation   1/1/2019    142            V1863 YW Chan                                $0.38      $1,228,819.11
                                                               Bill                   1/1/2019    709137         V0535 NetSuite, Inc.                    $12,299.04      $1,241,118.15
                                                               Bill                   1/1/2019    100210128509   V0254 Equinix, Inc.                      $3,482.44      $1,244,600.59
Case 18-10651-BFK   Doc 589      Filed 05/31/19 Entered 05/31/19 13:52:58                                Desc Main
                               Document      Page 28 of 43


                     Bill Payment           1/2/2019    ACH183                V0098 Blue Cross Blue Shield         ($20,867.45)   $1,223,733.14
                     Bill Payment           1/3/2019    ACH184                V0212 Delta Dental of Virgina         ($1,238.67)   $1,222,494.47
                     Bill Payment           1/4/2019    ACH185                V1854 CNA Insurance                  ($21,102.00)   $1,201,392.47
                     Bill                   1/9/2019    287025208764x01092019 V0073 AT&T Mobility                    $1,022.56    $1,202,415.03
                     Bill Payment           1/9/2019    ACH186                V0073 AT&T Mobility                   ($2,045.86)   $1,200,369.17
                     Bill                   1/11/2019   01/2019               V0053 Atmos Energy                     $1,290.35    $1,201,659.52
                     Bill                   1/12/2019   200                   V0470 Managed Benefits, Inc.           $1,250.00    $1,202,909.52
                     Bill                   1/15/2019   01/2019               V0799 Tunica County Utilities Dist       $389.52    $1,203,299.04
                     Bill Payment           1/16/2019   ACH189                V0254 Equinix, Inc.                   ($6,964.88)   $1,196,334.16
                     Bill Payment           1/16/2019   ACH190                V0053 Atmos Energy                    ($2,580.98)   $1,193,753.18
                     Expense Report         1/16/2019   96                    36 JOHN MERRELL                        $7,311.01    $1,201,064.19
                     Bill                   1/17/2019   01/2019               V0250 Entergy                          $4,253.71    $1,205,317.90
                     Bill Payment           1/17/2019   ACH191                V0250 Entergy                         ($7,952.27)   $1,197,365.63
                     Bill                   1/18/2019   01/2019               V0831 Vision Service Plan                $158.45    $1,197,524.08
                     Bill                   1/18/2019   01/2019               V0071 AT&T                             $2,297.22    $1,199,821.30
                     Bill Payment           1/18/2019   ACH192                V0706 Standard Insurance Company        ($884.04)   $1,198,937.26
                     Bill Payment           1/18/2019   ACH193                V0831 Vision Service Plan               ($300.30)   $1,198,636.96
                     Bill                   1/20/2019   01/2019               V0539 Nextiva, Inc.                    $1,109.41    $1,199,746.37
                     Bill Payment           1/22/2019   ACH197                V0539 Nextiva, Inc.                   ($1,109.41)   $1,198,636.96
                     Bill Payment           1/24/2019   1351                  36 JOHN MERRELL                       ($7,311.01)   $1,191,325.95
                     Currency Revaluation   1/31/2019   145                   V1863 YW Chan                             ($1.69)   $1,191,324.26
                     Bill                   2/1/2019    Ext2                  V1854 CNA Insurance                   $13,276.00    $1,204,600.26
                     Bill                   2/1/2019    Feb-19                V0212 Delta Dental of Virgina          $1,238.67    $1,205,838.93
                     Bill                   2/1/2019    Feb-19                V0098 Blue Cross Blue Shield          $16,320.90    $1,222,159.83
                     Bill Payment           2/1/2019    ACHFeb2               V0098 Blue Cross Blue Shield         ($16,320.90)   $1,205,838.93
                     Bill                   2/1/2019    Feb-19                V0155 Cogent Communications, Inc.        $550.00    $1,206,388.93
                     Bill                   2/1/2019                          V0254 Equinix, Inc.                    $3,482.44    $1,209,871.37
                     Bill                   2/1/2019    19-Feb                V0706 Standard Insurance Company       $1,768.08    $1,211,639.45
                     Bill Payment           2/4/2019    ACHFeb3               V0212 Delta Dental of Virgina         ($1,238.67)   $1,210,400.78
                     Bill Payment           2/6/2019    ACHFeb4               V0071 AT&T                            ($9,170.08)   $1,201,230.70
                     Bill Payment           2/6/2019    1352                  V0065 AMTECK, LLC                       ($400.00)   $1,200,830.70
                     Bill Payment           2/6/2019    1353                  V1584 Security Fire Protection Co.    ($1,123.50)   $1,199,707.20
                     Bill Payment           2/7/2019    1355                  V0155 Cogent Communications, Inc.     ($1,658.25)   $1,198,048.95
                     Bill Payment           2/9/2019    287025208764x02092019 V0073 AT&T Mobility                    $1,076.51    $1,199,125.46
                     Bill                   2/11/2019   Feb-19                V0053 Atmos Energy                     $1,523.98    $1,200,649.44
                     Bill Payment           2/13/2019   1354                  V0799 Tunica County Utilities Dist    ($1,183.62)   $1,199,465.82
                     Bill Payment           2/14/2019   ACHFeb5               V1854 CNA Insurance                  ($13,276.00)   $1,186,189.82
                     Bill                   2/15/2019   Feb-19                V0799 Tunica County Utilities Dist       $375.16    $1,186,564.98
                     Bill                   2/18/2019   Feb-19                V0071 AT&T                             $2,267.15    $1,188,832.13
                     Bill                   2/18/2019   Feb-19                V0831 Vision Service Plan                 $55.79    $1,188,887.92
                     Bill Payment           2/22/2019   ACHFeb9               V0250 Entergy                         ($4,041.79)   $1,184,846.13
                     Bill Payment           2/22/2019   ACHFeb10              V0073 AT&T Mobility                   ($2,171.35)   $1,182,674.78
                     Bill Payment           2/22/2019   ACHFeb11              V0706 Standard Insurance Company      ($1,768.08)   $1,180,906.70
                     Bill Payment           2/25/2019   ACHFeb12              V0831 Vision Service Plan               ($214.24)   $1,180,692.46
                     Bill                   2/26/2019   Feb-19                V0250 Entergy                          $4,044.55    $1,184,737.01
                     Bill                   3/1/2019                          V0155 Cogent Communications, Inc.        $558.25    $1,185,295.26
                     Bill                   3/1/2019                          V0254 Equinix, Inc.                    $3,482.44    $1,188,777.70
                     Bill                   3/13/2019   Mar-19                V0053 Atmos Energy                     $1,153.22    $1,189,930.92
                     Bill                   3/1/2019    Mar-19                V0098 Blue Cross Blue Shield           $6,944.58    $1,196,875.50
                     Bill Payment           3/1/2019    Mar-19                V0098 Blue Cross Blue Shield          ($6,944.58)   $1,189,930.92
                     Bill                   3/1/2019    Mar-19                V0212 Delta Dental of Virgina            $528.06    $1,190,458.98
                        Case 18-10651-BFK       Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58                            Desc Main
                                                            Document      Page 29 of 43


                                                 Bill Payment     3/4/2019    Mar-19                   V0212 Delta Dental of Virgina           ($528.06)    $1,189,930.92
                                                 Bill             3/15/2019   Mar-19                   V0799 Tunica County Utilities Dist       $375.16     $1,190,306.08
                                                 Bill Payment     3/21/2019                            V0254 Equinix, Inc.                   ($6,964.88)    $1,183,341.20
                                                 Bill Payment     3/21/2019                            V0053 Atmos Energy                    ($2,677.20)    $1,180,664.00
                                                 Bill             3/25/2019                            V0250 Entergy                          $3,254.06     $1,183,918.06
                                                 Bill             3/26/2019                            V1584 Security Fire Protection Co.       $749.00     $1,184,667.06
                                                 Bill Payment     3/26/2019                            V1584 Security Fire Protection Co.      ($749.00)    $1,183,918.06
                                                 Bill Payment     3/27/2019   1359                     V0155 Cogent Communications, Inc.       ($558.25)    $1,183,359.81
                                                 Bill             3/29/2019                            V0799 Tunica County Utilities Dist        $21.89     $1,183,381.70
                                                 Bill Payment     3/29/2019   1360                     V0799 Tunica County Utilities Dist      ($397.05)    $1,182,984.65
                                                 Bill             4/1/2019    Apr-19                   V0098 Blue Cross Blue Shield           $5,072.30     $1,188,056.95
                                                 Bill Payment     4/1/2019    Apr-19                   V0098 Blue Cross Blue Shield          ($5,072.30)    $1,182,984.65
                                                 Bill Payment     4/1/2019    Sep-03                   V0470 Managed Benefits, Inc.          ($3,750.00)    $1,179,234.65
                                                 Bill             4/1/2019    Feb to Apr               V0470 Managed Benefits, Inc.           $3,750.00     $1,182,984.65
                                                 Bill             4/1/2019    Apr-19                   V0212 Delta Dental of Virgina            $411.48     $1,183,396.13
                                                 Bill             4/1/2019    Apr-19                   V0254 Equinix, Inc.                    $3,482.44     $1,186,878.57
                                                 Bill             4/1/2019    Apr-19                   V0155 Cogent Communications, Inc.        $550.00     $1,187,428.57
                                                 Bill Payment     4/2/2019    ACHApr2                  V0212 Delta Dental of Virgina           ($411.48)    $1,187,017.09
                                                 Bill             4/3/2019    Q1 Bankruptcy fees (GTA) US Trustee                             $3,042.00     $1,190,059.09
                                                 Bill             4/3/2019    Q1 Bankruptcy fees (WMIC)US Trustee                               $650.61     $1,190,709.70
                                                 Bill             4/13/2019   Apr-19                   V0053 Atmos Energy                       $667.21     $1,191,376.91
                                                 Bill             4/15/2019   Apr-19                   V0799 Tunica County Utilities Dist       $375.16     $1,191,752.07
                                                 Bill             4/18/2019   Mar & Apr                V0071 AT&T                             $4,534.30     $1,196,286.37
                                                 Bill             4/19/2019                            V0831 Vision Service Plan                 $39.19     $1,196,325.56
                                                 Bill Payment     4/19/2019   ACHApr3                  V0831 Vision Service Plan                ($39.19)    $1,196,286.37
                                                 Bill Payment     4/23/2019   1365                     V2042 TSG Reporting, Inc             ($12,424.86)    $1,183,861.51
                                                 Bill             4/23/2019                            V2042 TSG Reporting, Inc                   $0.20     $1,183,861.71
                                                 Bill Payment     4/24/2019   Sep-03                   V0155 Cogent Communications, Inc.       ($550.00)    $1,183,311.71
                                                 Bill             4/27/2019   Apr-19                   V0250 Entergy                          $3,306.28     $1,186,617.99
                                                 Bill Payment     4/29/2019   Sep-03                   V0799 Tunica County Utilities Dist      ($389.52)    $1,186,228.47
                                                 Bill             4/29/2019                            V0799 Tunica County Utilities Dist        $14.36     $1,186,242.83
                                                 Bill             4/29/2019   Apr-53                   vxxx Horne LLP                         $5,000.00     $1,191,242.83
                                                 Bill             4/30/2019                            V0073 AT&T Mobility                    $1,919.52     $1,193,162.35
                                                 Bill Payment     4/30/2019   ACHApr7                  V0250 Entergy                         ($7,298.61)    $1,185,863.74
                                                 Bill Payment     4/30/2019   ACHApr8                  V0250 Entergy                           ($117.14)    $1,185,746.60
 Total - 21000 - Accounts Payable                                                                                                             $1,570.03     $1,185,746.60
Total Accounts Payable                                                                                                                        $1,570.03     $1,185,746.60
Other Current Liability                                                                                                                           $0.00             $0.00
 22000 - Notes Payable - Summary                                                                                                                  $0.00             $0.00
   22010 - Notes Payable                                                                                                                          $0.00    $19,500,000.00
   Total - 22010 - Notes Payable                                                                                                                  $0.00    $19,500,000.00
   22030 - Notes Payable-Intercompany                                                                                                             $0.00       $940,466.00
   Total - 22030 - Notes Payable-Intercompany                                                                                                     $0.00       $940,466.00
 Total - 22000 - Notes Payable - Summary                                                                                                          $0.00    $20,440,466.00
 23000 - Employee Witholdings And Taxes                                                                                                           $0.00             $0.00
   23420 - Withholding-Section 125                                                                                                                $0.00         $1,450.42
                                                 Journal          1/11/2019   JE500                                                             $115.21         $1,565.63
                                                 Check            1/14/2019   ACH187                                                            ($39.01)        $1,526.62
                                                 Check            1/15/2019   ACH188                                                           ($120.00)        $1,406.62
                                                 Check            1/18/2019   ACH194                                                           ($267.00)        $1,139.62
                                                 Journal          1/24/2019   JE516                                                             $115.21         $1,254.83
                           Case 18-10651-BFK         Doc 589       Filed 05/31/19 Entered 05/31/19 13:52:58               Desc Main
                                                                 Document      Page 30 of 43


                                                      Check            1/25/2019   ACH198                                           ($105.68)        $1,149.15
                                                      Check            2/20/2019   ACHFeb8                                           ($13.50)        $1,135.65
                                                      Check            2/25/2019   ACHFeb13                                         ($105.68)        $1,029.97
                                                      Check            2/26/2019   ACHfeb14                                         ($113.99)          $915.98
                                                      Journal          2/7/2019    JEFEB6                                            $115.21         $1,031.19
                                                      Check            3/6/2019    ACHMar5                                           ($44.00)          $987.19
                                                      Check            3/8/2019    ACHMar6                                           ($75.00)          $912.19
                                                      Check            3/11/2019   ACHMar7                                           ($25.00)          $887.19
                                                      Check            3/13/2019   ACHMar9                                           ($25.00)          $862.19
                                                      Check            3/22/2019   ACHMar13                                          ($45.32)          $816.87
                                                      Check            3/27/2019   ACHMar16                                         ($105.68)          $711.19
                                                      Check            4/24/2019   ACHApr6                                          ($105.68)          $605.51
     Total - 23420 - Withholding-Section 125                                                                                        ($844.91)          $605.51
   Total - 23000 - Employee Witholdings And Taxes                                                                                   ($844.91)          $605.51
   24000 - Payroll Accruals                                                                                                            $0.00             $0.00
     24010 - Accrued-Salaries & Wages                                                                                                  $0.00        $32,777.00
                                                      Journal          1/1/2019 JE499                                            ($32,777.00)            $0.00
                                                      Journal          4/30/2019 JEAPR9                                           $14,868.56        $14,868.56
     Total - 24010 - Accrued-Salaries & Wages                                                                                    ($17,908.44)       $14,868.56
     24030 - ACCRUED-Social security                                                                                                   $0.00         $3,823.27
                                                      Journal          1/1/2019    JE499                                          ($3,823.27)            $0.00
     Total - 24030 - ACCRUED-Social security                                                                                      ($3,823.27)            $0.00
   Total - 24000 - Payroll Accruals                                                                                              ($21,731.71)       $14,868.56
   25000 - Other Accruals                                                                                                              $0.00             $0.00
     25130 - Accrued-Freight Out                                                                                                       $0.00         $6,212.04
                                                      Journal          1/1/2019    JE507                                          ($6,212.04)            $0.00
     Total - 25130 - Accrued-Freight Out                                                                                          ($6,212.04)            $0.00
     25151 - Accrued-Interest EB-5                                                                                                     $0.00     $3,224,241.44
     Total - 25151 - Accrued-Interest EB-5                                                                                             $0.00     $3,224,241.44
     25160 - Accrued-Legal Fees                                                                                                        $0.00       $351,820.37
                                                      Journal          1/31/2019   JE522                                          $39,445.07       $391,265.44
                                                      Journal          2/28/2019   JEFEB2                                         $39,993.82       $431,259.26
                                                      Bill Payment     2/15/2019   ACHFeb6    Vxxxx Hirschler Fleischer          ($74,145.50)      $357,113.76
                                                      Bill Payment     2/19/2019   ACHFeb7    Vxxxx Crowell & Moring            ($186,297.47)      $170,816.29
                                                      Journal          3/31/2019   JEMAR8                                         $47,407.61       $218,223.90
                                                      Journal          4/30/2019   JEAPR3                                         $44,739.23       $262,963.13
     Total - 25160 - Accrued-Legal Fees                                                                                         ($181,004.08)      $262,963.13
     25175 - Accrued-Professional Fee-GCFM                                                                                             $0.00       $901,583.43
     Total - 25175 - Accrued-Professional Fee-GCFM                                                                                     $0.00       $901,583.43
   Total - 25000 - Other Accruals                                                                                               ($187,216.12)    $4,388,788.00
   26010 - Eb-5 Additional Payment Recd                                                                                                $0.00     $1,416,500.00
                                                      Journal          1/3/2019    JE509                                         $100,000.00     $1,516,500.00
                                                      Journal          1/3/2019    JE509                                           $4,000.00     $1,520,500.00
                                                      Journal          1/11/2019   JE510                                         $138,000.00     $1,658,500.00
                                                      Journal          1/22/2019   JE511                                           $4,000.00     $1,662,500.00
                                                      Journal          4/16/2019   JEAPR6                                         $50,000.00     $1,712,500.00
   Total - 26010 - Eb-5 Additional Payment Recd                                                                                  $296,000.00     $1,712,500.00
   26030 - Other payables                                                                                                              $0.00     $7,615,426.40
   Total - 26030 - Other payables                                                                                                      $0.00     $7,615,426.40
 Total Other Current Liability                                                                                                    $86,207.26    $34,172,654.47
Total Current Liabilities                                                                                                         $87,777.29    $35,358,401.07
                            Case 18-10651-BFK        Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                               Document      Page 31 of 43


 Long Term Liabilities                                                                                                    $0.00            $0.00
   29100 - Long Term-Notes Payable                                                                                        $0.00            $0.00
      29101 - Long Term-Notes Pay-St Of Ms                                                                                $0.00    $4,700,000.00
      Total - 29101 - Long Term-Notes Pay-St Of Ms                                                                        $0.00    $4,700,000.00
      29102 - Long Term-Notes Pay-Eb-5(A3)                                                                                $0.00   $39,400,000.00
      Total - 29102 - Long Term-Notes Pay-Eb-5(A3)                                                                        $0.00   $39,400,000.00
   Total - 29100 - Long Term-Notes Payable                                                                                $0.00   $44,100,000.00
 Total Long Term Liabilities                                                                                              $0.00   $44,100,000.00
 Equity                                                                                                                   $0.00            $0.00
   30000 - Stockholders Equity                                                                                            $0.00            $0.00
      32000 - Additional Paid In Capital                                                                                  $0.00   $16,000,000.00
      Total - 32000 - Additional Paid In Capital                                                                          $0.00   $16,000,000.00
      33010 - Eb-5 Investment (A-1, A-2)                                                                                  $0.00   $46,000,128.00
      Total - 33010 - Eb-5 Investment (A-1, A-2)                                                                          $0.00   $46,000,128.00
      33030 - Eb-5 Investment (A-4)                                                                                       $0.00   $39,100,097.00
      Total - 33030 - Eb-5 Investment (A-4)                                                                               $0.00   $39,100,097.00
      34000 - Capital Injection                                                                                           $0.00      $434,950.00
      Total - 34000 - Capital Injection                                                                                   $0.00      $434,950.00
   Total - 30000 - Stockholders Equity                                                                                    $0.00 $101,535,175.00
   Retained Earnings                                                                                             ($4,644,533.30)  ($4,644,533.30)
   Net Income                                                                                                     $1,474,292.76    $1,474,292.76
 Total Equity                                                                                                    ($3,170,240.54) $98,364,934.46
Total LIABILITIES & EQUITY                                                                                       ($3,082,463.25) $177,823,335.53




                                                                                                                                           $0.00
                          Case 18-10651-BFK      Doc 589        Filed 05/31/19 Entered 05/31/19 13:52:58                                      Desc Main
                                                              Document      Page 32 of 43


                                                         GreenTech Automotive, Inc.
                                                       WM Industries Corp. (Consolidated)
                                                               A/P Aging Summary
                                                               As of April 30, 2019


Vendor                                       Current    1/20/2019 - 2/18/2019 (30)   12/21/2018 - 1/19/2019 (60)   11/21/2018 - 12/20/2018 (90)   Before 11/21/2018 (>90)           Total
                                        Open Balance               Open Balance                  Open Balance                    Open Balance              Open Balance     Open Balance
Vendor
 V0004 Action Pest Control, Inc.              $0.00                      $0.00                          $0.00                         $0.00                   $856.00           $856.00
 V0019 Akerman LLP IOLA Account               $0.00                      $0.00                          $0.00                         $0.00               $102,468.44       $102,468.44
 V0053 Atmos Energy                           $0.00                    $667.21                          $0.00                         $0.00                 $6,696.20         $7,363.41
 V0065 AMTECK, LLC                            $0.00                      $0.00                          $0.00                         $0.00                     $0.00             $0.00
 V0071 AT&T                                   $0.00                  $6,801.45                          $0.00                         $0.00                     $0.00         $6,801.45
 V0073 AT&T Mobility                          $0.00                  $1,919.52                          $0.00                         $0.00                     $0.00         $1,919.52
 V0081 Batteries Plus                         $0.00                      $0.00                          $0.00                         $0.00                   $117.95           $117.95
 V0120 Capitol Office Solutions, LLC          $0.00                      $0.00                          $0.00                         $0.00                 $1,487.69         $1,487.69
 V0155 Cogent Communications, Inc.            $0.00                      $0.00                          $0.00                         $0.00                     $0.00             $0.00
 V0157 Colonial Parking, Inc                  $0.00                      $0.00                          $0.00                         $0.00                 $1,900.00         $1,900.00
 V0170 Core-Tech, Inc.                        $0.00                      $0.00                          $0.00                         $0.00                 $2,094.00         $2,094.00
 V0250 Entergy                                $0.00                  $3,189.14                          $0.00                         $0.00                 $1,006.84         $4,195.98
 V0254 Equinix, Inc.                          $0.00                  $6,964.88                          $0.00                         $0.00                 $3,316.61        $10,281.49
 V0311 Global Steering Systems, LLC           $0.00                      $0.00                          $0.00                         $0.00                 $8,550.00         $8,550.00
 V0346 Hella, Inc.                            $0.00                      $0.00                          $0.00                         $0.00                 $2,180.64         $2,180.64
 V0359 Honigman Miller Schwartz & Coh         $0.00                      $0.00                          $0.00                         $0.00                $17,881.44        $17,881.44
 V0408 Jimmy Doyle, LLC                       $0.00                      $0.00                          $0.00                         $0.00                 $1,500.00         $1,500.00
 V0454 Lerner / TYD                           $0.00                      $0.00                          $0.00                         $0.00                   $600.00           $600.00
 V0458 LinkedIn Corporation                   $0.00                      $0.00                          $0.00                         $0.00                 $5,500.00         $5,500.00
 V0470 Managed Benefits, Inc.                 $0.00                  $1,250.00                          $0.00                         $0.00                 $1,250.00         $2,500.00
 V0494 MidSouth Container Sales/Rent          $0.00                      $0.00                          $0.00                         $0.00                 $2,080.86         $2,080.86
 V0535 NetSuite, Inc.                         $0.00                 $12,299.04                          $0.00                         $0.00                $12,299.04        $24,598.08
 V0554 Norma Anderson                         $0.00                      $0.00                          $0.00                   $229,850.14               $208,220.48       $438,070.62
 V0562 Oakley Industries                      $0.00                      $0.00                          $0.00                         $0.00                $54,936.00        $54,936.00
 V0564 Office Furniture Factory               $0.00                      $0.00                          $0.00                         $0.00                 $6,528.00         $6,528.00
 V0594 Pillsbury Winthrop Shaw Pittma         $0.00                      $0.00                          $0.00                         $0.00                 $4,125.56         $4,125.56
 V0626 Quality Metalcraft, INC                $0.00                      $0.00                          $0.00                         $0.00               $120,000.00       $120,000.00
 V0642 Robert Grater                          $0.00                      $0.00                          $0.00                         $0.00                 $3,500.00         $3,500.00
 V0655 RSM US LLP                             $0.00                      $0.00                          $0.00                         $0.00                 $5,980.00         $5,980.00
 V0729 Swoosh Technologies&Solutions          $0.00                      $0.00                          $0.00                         $0.00                $77,877.34        $77,877.34
 V0762 The Lilly Co                           $0.00                      $0.00                          $0.00                         $0.00                   $666.43           $666.43
 V0795 Tunica Chamber of Commerce             $0.00                      $0.00                          $0.00                         $0.00                 $1,500.00         $1,500.00
 V0799 Tunica County Utilities Dist           $0.00                    $375.16                          $0.00                         $0.00                     $0.00           $375.16
 V0831 Vision Service Plan                    $0.00                      $0.00                          $0.00                         $0.00                     $0.00             $0.00
 V0869 Xerox                                  $0.00                      $0.00                          $0.00                       $606.45                 $5,570.74         $6,177.19
 V1082 Custom Wheel Solutions                 $0.00                      $0.00                          $0.00                         $0.00                ($7,132.00)       ($7,132.00)
                             Case 18-10651-BFK          Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58        Desc Main
                                                                  Document      Page 33 of 43


 V1196 Futuris Auto Interiors                        $0.00                $0.00           $0.00             $0.00           $48,805.43      $48,805.43
 V1472 Occupational Health Center                    $0.00                $0.00           $0.00             $0.00               $61.00          $61.00
 V1584 Security Fire Protection Co.                  $0.00                $0.00           $0.00             $0.00                $0.00           $0.00
 V1789 Best Life and Health Insurance Company        $0.00                $0.00           $0.00             $0.00               $87.84          $87.84
 V1796 Incorporate.com                               $0.00                $0.00           $0.00             $0.00              $252.63         $252.63
 V1814 Comcast Business                              $0.00                $0.00           $0.00           $666.27              $309.56         $975.83
 V1818 CPPA Membership                               $0.00                $0.00           $0.00             $0.00              $160.00         $160.00
 V1821 DATAWATCH SYSTEMS                             $0.00                $0.00           $0.00           $103.00              $412.00         $515.00
 V1843 Sheehan & Associates, PLC                     $0.00                $0.00           $0.00             $0.00           $35,732.81      $35,732.81
 V1845 P7/Buchanan Pinkard Lakeside                  $0.00                $0.00           $0.00             $0.00           $17,075.52      $17,075.52
 V1855 MemphisClean                                  $0.00                $0.00           $0.00             $0.00            $4,300.00       $4,300.00
 V1861 Virtual Integrated Analytics Solutions Inc.   $0.00                $0.00           $0.00             $0.00          $140,226.00     $140,226.00
 V1863 YW Chan                                       $0.00               ($1.69)      $1,000.00         $1,736.37                $0.00       $2,734.68
 V2035 McGlinchey Stafford                           $0.00                $0.00           $0.00             $0.00            $8,646.00       $8,646.00
 V2042 TSG Reporting, Inc                            $0.00                $0.00           $0.00             $0.00                $0.00           $0.00
 Vxxx Horne LLP                                      $0.00            $5,000.00           $0.00             $0.00                $0.00       $5,000.00
 US Trustee                                          $0.00            $3,692.61           $0.00             $0.00                $0.00       $3,692.61
Total - Vendor                                       $0.00           $42,157.32       $1,000.00       $232,962.23          $909,627.05   $1,185,746.60
Total                                                $0.00           $42,157.32       $1,000.00       $232,962.23          $909,627.05   $1,185,746.60


                                                                                                                                                $0.00
   Case 18-10651-BFK       Doc 589        Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                        Document      Page 34 of 43

In re GreenTech Automotive, Inc.
Currency Revaluation



As of 1/31/19   USD/CNY                      6.701442
As of 2/28/19   USD/CNY                      6.693908
As of 3/31/19   USD/CNY                      6.711357
As of 4/30/19   USD/CNY                      6.735036

Base value                CNY      ¥ 795,926,950.33


As of 1/31/19             USD      $   118,769,505.18
As of 2/28/19             USD      $   118,903,180.37    $ 133,675.19
As of 3/31/19             USD      $   118,594,041.46    $ (309,138.91)
As of 4/30/19             USD      $   118,177,089.23    $ (416,952.23)
Case 18-10651-BFK   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document      Page 35 of 43
Case 18-10651-BFK   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document      Page 36 of 43
Case 18-10651-BFK   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document      Page 37 of 43
Case 18-10651-BFK   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document      Page 38 of 43
                      Case 18-10651-BFK          Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58        Desc Main
                                                           Document      Page 39 of 43

GreenTech Automotive Inc

Check Register
                                                                                                                      Amount          #
Account:   Eaglebank Operating *7549                                                   Total Uncleared Checks:      $      -          0

Check # Payee                                         Description                       Date Issued   Date Cashed       Amount      Cleared
     1001 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     3/9/2018      3/21/2018    $   15,800.20      Y
     1002 Standard Insurance Company                  Medical Insurance                  3/9/2018      3/15/2018    $    1,773.68      Y
     1003 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      460.00      Y
     1004 Department of Homeland Security             H-1B VISA renewal fee             3/16/2018      4/30/2017    $      750.00      Y
     1005 David Z. Lu & Associates                    Legal fees for H-1B renewal       3/16/2018      3/21/2018    $    1,750.00      Y
     1006 Managed Benefits Inc                        Mgt fee for medical benefits      3/19/2018      3/27/2018    $    1,250.00      Y
     1007 Cogent Communications Inc                   Data Center Lease                 3/19/2018      3/28/2018    $      550.00      Y
     1008 Equinix Inc                                 Data Center Lease                 3/19/2018      3/26/2018    $    3,316.61      Y
     1009 Atmos Energy                                MS Utilities (Gas)                3/19/2018      3/28/2018    $    3,161.32      Y
     1010 Comcast Business                            VA Internet                       3/19/2018      3/27/2018    $      325.86      Y
     1011 Xerox Financial Services                    Photocopier leases                3/19/2018      3/27/2018    $      554.39      Y
Checks 1012-1252 - Are voided as they do not have Debtor in Possession on the checks
From Check 1253 - includes Debtor in Possession designation
     1253 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                    4/10/2018      4/16/2018    $ 16,628.01       Y
     1254 Standard Insurance Company                  Medical Insurance                 4/10/2018      4/16/2018    $    781.07       Y
     1255 Tunica County Utility District              MS Utilities (Water)              4/10/2018      4/18/2018    $    381.99       Y
     1256 Comcast Business                            VA Internet                       4/10/2018      4/16/2018    $    325.87       Y
     1257 Christopher Agner                           Expense Report                    4/10/2018      4/17/2018    $    139.21       Y
     1258 Murong Xin                                  Expense Report                    4/10/2018      4/12/2018    $     64.40       Y
     1259 Mississippi Department of Revenue           Franchise Tax                     4/13/2018      4/27/2018    $ 20,000.00       Y
     1260 South Carolina Department of Revenue        Franchise Tax                     4/13/2018       5/4/2018    $     25.00       Y
     1261 Georgia Department of Revenue               Franchise Tax                     4/13/2018      4/23/2017    $     10.00       Y
     1262 Franchise Tax Board                         Franchise Tax                     4/13/2018       5/3/2018    $    800.00       Y
     1263 US Trustee                                  Bankruptcy fee (GTA)              4/30/2018       5/9/2018    $    325.00       Y
     1264 US Trustee                                  Bankruptcy fee (WMIC)             4/30/2018       5/9/2018    $    325.00       Y
     1265 P7/Buchanan Pinkard Lakeside LLC            VA Office Rent                     5/9/2018      5/16/2018    $ 16,631.60       Y
     1266 Entergy                                     MS Utilities (Electricity)         5/9/2018      5/15/2018    $ 8,487.37        Y
     1267 Managed Benefits Inc                        Mgt fee for medical benefits       5/9/2018      5/17/2018    $ 1,250.00        Y
                 Case 18-10651-BFK        Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                    Document      Page 40 of 43

1268   Standard Insurance Company            Medical Insurance                  5/9/2018   5/16/2018   $ 1,044.74    Y
1269   AT&T Mobility                         Cellphones                         5/9/2018   5/15/2018   $ 2,832.11    Y
1270   Cogent Communications Inc             Data Center Lease                  5/9/2018   5/15/2018   $ 1,100.00    Y
1271   Atmos Energy                          MS Utilities (Gas)                 5/9/2018   5/18/2018   $    177.93   Y
1272   Tunica County Utility District        MS Utilities (Water)               5/9/2018   5/17/2018   $    389.52   Y
1273   Action Pest Control Co. Inc           MS Pest control                    5/9/2018   5/23/2018   $    856.00   Y
1274   Equinix Inc                           Data Center Lease                  5/9/2018   5/16/2018   $ 3,316.61    Y
1275   Comcast Business                      VA Internet                        5/9/2018   5/15/2018   $    309.58   Y
1276   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,148.71    Y
1277   Xerox Financial Services              Photocopier leases                 5/9/2018   5/16/2018   $ 1,212.90    Y
1278   Capitol Office Solutions              Photocopier leases                 5/9/2018   5/14/2018   $    799.69   Y
1279   Datawatch Systems Inc                 VA Office security                 5/9/2018   5/14/2018   $    103.00   Y
1280   Horne LLP                             Tax services                       5/9/2018   5/15/2018   $ 2,250.00    Y
1281   Security Fire Protection Co Inc       MS Sprinkler system repair         5/9/2018   5/16/2018   $ 1,096.75    Y
1282   Mr Corry Davis                        Travel Expenses                    5/9/2018   5/21/2018   $     20.15   Y
1283   Mr Gilberto Martinez                  Travel Expenses                    5/9/2018   5/16/2018   $    116.52   Y
1284   Mr Ke Sun                             Travel Expenses                    5/9/2018   5/21/2018   $    236.56   Y
1285   The Company Corporation               Agency Mgt fees                    5/9/2018   5/15/2018   $    460.25   Y
1286   Citrix Systems Inc                    Sharefile fees                    5/14/2018   5/21/2018   $    185.00   Y
1287   Murong Xin                            Expense Report                    5/31/2018    6/5/2018   $     83.20   Y
1288   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                     6/1/2018    6/7/2018   $ 16,631.78   Y
1289   Standard Insurance Company            Medical Insurance                  6/1/2018   6/11/2018   $ 1,044.74    Y
1290   Atmos Energy                          MS Utilities (Gas)                 6/7/2018   6/14/2018   $    747.52   Y
1291   Tunica County Utility District        MS Utilities (Water)               6/7/2018   6/18/2018   $    389.52   Y
1292   Equinix Inc                           Data Center Lease                  6/7/2018   6/14/2018   $ 3,316.61    Y
1293   Comcast Business                      VA Internet                        6/7/2018   6/13/2018   $    309.58   Y
1294   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    790.71   Y
1295   Xerox Financial Services              Photocopier leases                 6/7/2018   6/14/2018   $    497.23   Y
1296   Hensley Land Surveying                Professional services             6/18/2018    7/3/2018   $    225.00   Y
1297   Capitol Office Solutions              Photocopier leases                6/20/2018   6/25/2018   $    452.91   Y
1298   Xerox Financial Services              Photocopier leases                6/20/2018   6/26/2018   $    554.39   Y
1299   Entergy                               Utilities (Electricity)           6/20/2018   6/26/2018   $ 5,200.00    Y
1300   Managed Benefits Inc                  Mgt fee for medical benefits      6/20/2018   6/27/2018   $ 2,500.00    Y
1301   Standard Insurance Company            Medical Insurance                 6/20/2018   6/28/2018   $ 1,055.44    Y
1302   AT&T Mobility                         Cellphones                        6/20/2018   6/28/2018   $    502.28   Y
                 Case 18-10651-BFK        Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                    Document      Page 41 of 43

1303   Cogent Communications Inc             Data Center Lease                 6/20/2018   6/26/2018    $    550.00   Y
1304   Equinix Inc                           Data Center Lease                 6/20/2018   6/26/2018    $ 3,482.44    Y
1305   Jimmy Doyle, LLC                      Plant Maintenance                 6/20/2018    7/2/2018    $    600.00   Y
1306   Security Fire Protection Co Inc       MS Sprinkler system repair        6/20/2018   6/26/2018    $ 1,379.23    Y
1307   US Trustee                            Bankruptcy fee (GTA)              6/21/2018   6/28/2018    $ 1,301.18    Y
1308   Corry Davis                           Travel Expenses                   6/21/2018   6/26/2018    $    222.18   Y
1309   David Read                            Travel Expenses                   6/28/2018    7/5/2018    $    188.07   Y
1310   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    6/29/2018   7/10/2018    $ 16,631.79   Y
1311   Tunica County Utility District        MS Utilities (Water)               7/6/2018   7/16/2018    $    389.52   Y
1312   Comcast Business                      VA Internet                        7/6/2018   7/12/2018    $    309.58   Y
1313   Entergy                               MS Utilities (Electricity)        7/16/2018   7/23/2018    $ 4,730.80    Y
1314   Mr Gilberto Martinez                  Travel Expenses                   7/17/2018   8/28/2018    $ 1,952.11    Y
1315   P7/Buchanan Pinkard Lakeside LLC      VA Office Rent                    7/25/2018    8/1/2018    $ 12,407.79   Y
1316   Managed Benefits Inc                  Mgt fee for medical benefits      7/25/2018    8/1/2018    $ 1,250.00    Y
1317   Standard Insurance Company            Medical Insurance                 7/25/2018    8/2/2018    $ 1,055.44    Y
1318   AT&T                                  MS Internet                       7/25/2018   7/31/2018    $    394.00   Y
1319   AT&T Mobility                         Cellphones                        7/25/2018    8/1/2018    $    923.55   Y
1320   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $    325.00   Y
1321   US Trustee                            Bankruptcy fees                   7/25/2018    8/2/2018    $ 4,873.82    Y
1322   Murong Xin                            Travel Expenses                   8/31/2018    9/4/2018    $    328.20   Y
1323   Corry Davis                           Travel Expenses                   9/12/2018   9/18/2018    $     78.00   Y
1324   David Read                            Travel Expenses                   9/12/2018   9/18/2018    $    177.93   Y
1325   Ke Sun                                Travel Expenses                   9/12/2018   10/9/2018    $    289.91   Y
1326   Standard Insurance Company            Medical Insurance                 9/12/2018   9/20/2018    $ 1,055.44    Y
1327   Comcast Business                      VA Internet                       9/12/2018   9/17/2018    $    634.59   Y
1328   Cogent Communications Inc             Data Center Lease                 9/12/2018   9/20/2018    $ 1,658.25    Y
1329   Jimmy Doyle, LLC                      Plant Maintenance                 9/12/2018   9/19/2018    $ 1,200.00    Y
1330   Security Fire Protection Co Inc       Plant Maintenance                 9/12/2018   9/17/2018    $ 1,444.50    Y
1331   Tunica County Utility District        MS Utilities (Water)              9/12/2018   9/21/2018    $    786.57   Y
1332   Corry Davis                           Travel Expenses                   9/20/2018   10/9/2018    $     18.00   Y
1333   Mr Gilberto Martinez                  Travel Expenses                   9/20/2018   10/22/2018   $ 1,581.61    Y
1334   Managed Benefits Inc                  Mgt fee for medical benefits      9/20/2018   9/28/2018    $ 3,750.00    Y
1335   Jerry Baker                           Expense Report                    10/9/2018   10/15/2018   $     51.89   Y
1336   Tunica County Utility District        MS Utilities (Water)              10/9/2018   10/18/2018   $    397.05   Y
1337   Standard Insurance Company            Medical Insurance                 10/9/2018   10/17/2018   $ 1,055.44    Y
                   Case 18-10651-BFK     Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                                                   Document      Page 42 of 43

1338   Security Fire Protection Co Inc      Plant Maintenance                 10/15/2018   10/22/2018   $ 1,118.15    Y
1339   AT&T                                 MS Internet                       10/15/2018   10/23/2018   $ 6,836.49    Y
1340   AT&T Mobility                        Utilities (Cellhone)              10/26/2018   11/1/2018    $ 2,375.83    Y
1341   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $ 11,583.00   Y
1342   US Trustee                           Bankruptcy fees                   10/26/2018   10/31/2018   $    325.00   Y
1343   Murong Xin                           Travel Expenses                   10/30/2018   11/5/2018    $    192.77   Y
1344   Managed Benefits Inc                 Mgt fee for medical benefits      11/29/2018   12/5/2018    $ 2,500.00    Y
1345   Standard Insurance Company           Medical Insurance                 11/29/2018   12/6/2018    $ 1,595.39    Y
1346   Cogent Communications Inc            Data Center Lease                 11/29/2018   12/6/2018    $ 1,100.00    Y
1347   Tunica County Utility District       MS Utilities (Water)              11/29/2018   12/12/2018   $    397.05   Y
1348   Jimmy Doyle, LLC                     Plant Maintenance                 11/29/2018   12/7/2018    $ 2,100.00    Y
1349   Corry Davis                          Travel Expenses                   11/29/2018   12/5/2018    $    396.17   Y
1350   Horne LLP                            Tax services                      11/29/2018   12/4/2018    $ 8,750.00    Y
1351   John Merrell                         Expense Report                    1/22/2019    1/24/2019    $ 7,311.01    Y
1352   AMTECK                               Plant Maintenance                  2/1/2019     2/6/2019    $    400.00   Y
1353   Security Fire Protection Co Inc      Plant Maintenance                  2/1/2019     2/6/2019    $ 1,123.50    Y
1354   Tunica County Utility District       MS Utilities (Water)               2/1/2019    2/13/2019    $ 1,183.62    Y
1355   Cogent Communications Inc            Data Center Lease                  2/1/2019     2/7/2019    $ 1,658.25    Y
1356   Corry Davis                          Travel Expenses                   2/11/2019    2/15/2019    $     18.00   Y
1357   Gilberto Martinez                    Travel Expenses                   2/11/2019    2/15/2019    $     50.52   Y
1358   Managed Benefits Inc                 Mgt fee for medical benefits      3/22/2019     4/1/2019    $ 3,750.00    Y
1359   Cogent Communications Inc            Data Center Lease                 3/22/2019    3/27/2019    $    558.25   Y
1360   Tunica County Utility District       MS Utilities (Water)              3/22/2019    3/29/2019    $    397.05   Y
1361   Security Fire Protection Co Inc      Plant Maintenance                 3/22/2019    3/26/2019    $    749.00   Y
1362   Franchise Tax Board                  Tax                               4/10/2019    4/18/2019    $    800.00   Y
1363   Department of Revenue                Tax                               4/10/2019    4/24/2019    $ 13,868.00   Y
1364   SC Deparrment of Revenue             Tax                               4/10/2019    4/19/2019    $     25.00   Y
1365   TSG Reporting Inc                    Translation services              4/18/2019    4/23/2019    $ 12,424.86   Y
1366   Horne LLP                            Tax services                      4/18/2019    4/23/2019    $ 6,042.85    Y
1367   Security Fire Protection Co Inc      Plant Maintenance                 4/18/2019    4/24/2019    $    160.50   Y
1368   Tunica County Utility District       Utilities (Water)                 4/18/2019    4/29/2019    $    389.52   Y
1369   Cogent Communications Inc            Data Center Lease                 4/18/2019    4/24/2019    $    550.00   Y
Case 18-10651-BFK   Doc 589     Filed 05/31/19 Entered 05/31/19 13:52:58   Desc Main
                              Document      Page 43 of 43
